      Case 2:19-cv-11793-BWA-DPC Document 84 Filed 08/04/20 Page 1 of 63



                               UNITED STATES DISTRICT COURT
                               EASTERN DISTRICT OF LOUISIANA


     KATHERINE MUSLOW AND                                      CIVIL ACTION
     MEREDITH CUNNINGHAM

     VERSUS                                                    NO. 19-11793

     BOARD OF SUPERVISORS OF LOUISIANA
     STATE UNIVERSITY AND AGRICULTURAL                         SECTION M (2)
     AND MECHANICAL COLLEGE, THOMAS
     SKINNER, LARRY HOLLIER, AND JON
     HARMAN

                                         ORDER & REASONS

        Before the Court is a partial motion to dismiss plaintiffs’ second supplemental and

amended complaint filed by defendants Board of Supervisors of Louisiana State University and

Agricultural and Mechanical College (the “LSU Board”), Thomas Skinner, Larry Hollier, and Jon

Harman (collectively, “Defendants”).1 Plaintiffs Katherine Muslow and Meredith Cunningham

(collectively, “Plaintiffs”) oppose the motion.2 Defendants reply in support of their motion.3

Having considered the parties’ memoranda, the record, and the applicable law, this Court issues

this Order & Reasons.

I.      BACKGROUND

     A. Factual Background

        This case arises out of an employment dispute. Plaintiffs were formerly employed by the

the LSU Board as attorneys. The LSU Board oversees and manages LSU institutions across

Louisiana, including its campuses in Baton Rouge (“LSU (Baton Rouge)”) and the LSU Health

Sciences Center in New Orleans (“LSU (New Orleans)”).4 Until January 2020, defendant Thomas


        1
          R. Doc. 56.
        2
          R. Doc. 61.
        3
          R. Doc. 67.
        4
          R. Doc. 50 (second amended complaint) at 2-3.
      Case 2:19-cv-11793-BWA-DPC Document 84 Filed 08/04/20 Page 2 of 63



Skinner was Vice President of Legal Affairs and General Counsel at LSU (Baton Rouge).5

Defendant Winston DeCuir is Skinner’s successor.6 Jones is Deputy General Counsel at LSU

(Baton Rouge).7         Defendant Larry Hollier is Chancellor, and defendant Jon Harman Vice

Chancellor, Administration and Finance at LSU (New Orleans).8 Until mid-2019, Muslow was

“General Counsel” to LSU (New Orleans) and reported directly to Hollier.9                                 Before her

employment at LSU (New Orleans), she served as its outside counsel. Likewise, until summer

2019, Cunningham was employed as a staff attorney at LSU (New Orleans) and reported to

Muslow.10

         According to Plaintiffs, in 2017, LSU (New Orleans) conducted a market study to assess

the equity of its salary structure (the “Study”).11 Due to her part-time status, Cunningham was

deemed ineligible for a salary assessment under the Study,12 although the Study – unbeknownst to

her at the time – did rank her position within a paygrade and established a salary range for it, but

Muslow, who was a full-time employee, did have her salary assessed.13 Plaintiffs allege that the

Study showed that Muslow’s salary was well below the “minimum” for the paygrade assigned to

her position, despite having worked for LSU (New Orleans) for decades.14 Sometime after this

information was provided, Muslow learned that Hollier, with Harman’s concurrence, intended to

increase her salary as a result of the Study, but only to a level that still fell below the minimum for




         5
            Id. at 3.
         6
            Id. at 4.
          7
            Id.
          8
            Id.
          9
            Id. at 5, 31.
          10
             Id. at 5, 29.
          11
             Id. at 6-8; see also R. Doc. 50-1.
          12
             R. Doc. 50 at 8. Plaintiffs allege that other part-time employees did have their salaries assessed, and that
this selective assessment of part-time employees’ salaries “disparately and adversely impacted women working at
LSU (New Orleans).” Id.
          13
             Id.
          14
             Id. at 8-9.

                                                           2
      Case 2:19-cv-11793-BWA-DPC Document 84 Filed 08/04/20 Page 3 of 63



the relevant paygrade.15 Plaintiffs allege that Hollier and Harman intended to treat similarly the

only other female direct-report to Hollier.16 Muslow allegedly then confronted Hollier in a face-

to-face meeting during which Muslow “explicitly advised Hollier that gender pay disparities

existed at LSU (New Orleans),” that despite knowledge of these disparities, Hollier was not acting

to ameliorate them, and that “those persistent disparities posed a risk to the institution.”17 Hollier

subsequently agreed to raise to the minimum level for their respective paygrades the salaries for

Muslow and the two other Chancellor’s Office women employees (including the other female

direct-report to Hollier) for whom Muslow also advocated.18

         Plaintiffs allege that in October 2018, Muslow – the employee responsible for responding

to public-records requests – was assigned such a request for the Study (which Plaintiffs had not

yet viewed in whole); and Muslow provided the requester electronic copies of the Study.19

Plaintiffs allege that the complete version of the Study reveals that they and other women working

in the Chancellor’s Office were paid “dramatically less than their male counterparts,” and that

these wage disparities were apparent on the face of the Study, enumerating various examples.20

According to Plaintiffs, Hollier manipulated the paygrade of one of Muslow’s counterparts to

obscure even more dramatic disparities.21 Furthermore, they say, the disparities apparent from the

face of the Study are vastly understated due to exclusion of categories of “extra” compensation

paid only to men working in the Chancellor’s Office.22 Plaintiffs allege that the LSU Board,

Hollier, and Harman took no action to correct these disparities, but rather perpetuated them by



         15
           Id. at 9.
         16
           Id. at 9-10.
        17
           Id. at 10.
        18
           Id.
        19
           Id. at 11-12.
        20
           Id. at 12-14.
        21
           Id. at 13.
        22
           Id. at 14; see also id. at 16-19 (alleging that men, but not women, in the Chancellor’s Office also benefitted
from a nepotistic patronage system).

                                                           3
     Case 2:19-cv-11793-BWA-DPC Document 84 Filed 08/04/20 Page 4 of 63



increasing the salaries of Plaintiffs’ male counterparts in October 2018 based on purely subjective

and arbitrary factors, while not raising – or even considering raising – Plaintiffs’ pay.23 Plaintiffs

also say that men at LSU (New Orleans) are treated preferentially in that they are given “substantial

latitude about performing their job responsibilities in ways that women are not,” of which Plaintiffs

complained.24 They allege that Hollier was particularly dismissive of complaints of gender

discrimination, disparate pay, and retaliation brought by women employees.25 Plaintiffs allege

that they complained about gender pay disparities to human-resources officials, and Muslow spoke

with other women employees at LSU (New Orleans) regarding the full Study’s revelations, but

many women expressed fear that the apparent disparities would not be remedied and that

complaints would be met with retaliation.26

       Plaintiffs say that in December 2018 they were notified that all existing legal positions at

LSU, including theirs, would be consolidated under a single Office of General Counsel (the

“OGC”) at LSU (Baton Rouge), despite that until that point they had rarely worked or

communicated with the attorneys at LSU (Baton Rouge), including Skinner, who was hired in

2015 to fill the recently-created position of “General Counsel.”27 Around this time (December

2018), a new position entitled “Deputy General Counsel” was created for Jones, who had originally

been hired in 2017 for the position of “Managing Attorney” at LSU (Baton Rouge).28 For this new

position, Jones’s salary would be raised, “purportedly as compensation for ‘supervising’ Muslow

and Cunningham, as well as attorneys at the other LSU campuses.”29 Plaintiffs allege that despite

their own qualifications for this position, they were not given the opportunity to apply for it, nor


       23
          Id. at 15-16.
       24
          Id. at 19-20.
       25
          Id. at 20.
       26
          Id. at 21.
       27
          Id. at 21-22.
       28
          Id. at 22.
       29
          Id.

                                                  4
     Case 2:19-cv-11793-BWA-DPC Document 84 Filed 08/04/20 Page 5 of 63



were other members of the LSU community or the general public. In January 2019, Plaintiffs met

with Skinner and Jones, who reiterated their prior representations to Plaintiffs that Plaintiffs’

positions at LSU (New Orleans) would remain unchanged other than their consolidation under the

OGC, whereby Plaintiffs would be employed by LSU (Baton Rouge) and “leased” to LSU (New

Orleans).30 Under the new organizational structure presented to them, Muslow’s position would

be rendered subordinate to Jones, “even though [her] legal experience exceeded [his] by almost

twenty years,” and Cunningham’s position would be rendered subordinate to all OGC lawyers and

staff employed by LSU (Baton Rouge).31 Plaintiffs allege that the “consolidation” was “in name

only,” noting that it became apparent that neither Jones nor Skinner had specific plans to

consolidate OGC’s operations with LSU (New Orleans) and that no information or support was

given to Plaintiffs “that would have accompanied a genuine consolidation.”32

       In January 2019, Plaintiffs received emails from the OGC’s business manager, welcoming

them and providing them with steps to set them up within the LSU (Baton Rouge) human-resources

system, for which Plaintiffs provided the requested information.33 Plaintiffs allege that before they

completed this process, they received employment contracts executed by Skinner for their

respective positions with the same salaries they had been paid to that date.34

       On February 15, 2019, Plaintiffs wrote to Skinner asking that, before signing the contracts,

“their salaries be reviewed and raises given to bring their compensation in line with those of their

male counterparts at LSU (New Orleans),” and stating that they had been discriminated against on

the basis of their gender through disparate pay practices at the institution.35 They believe that this



       30
          Id. at 22-23.
       31
          Id. at 23.
       32
          Id. at 23-24.
       33
          Id. at 24.
       34
          Id.
       35
          Id. at 24-25; see R. Doc. 50-2.

                                                  5
     Case 2:19-cv-11793-BWA-DPC Document 84 Filed 08/04/20 Page 6 of 63



was the first time concerns regarding gender pay disparities arising from the Study were presented

to a person outside the LSU (New Orleans) chain of command.36 Plaintiffs thought that Skinner,

who was an attorney and directly responsible for Title IX compliance at all LSU campuses, would

take their complaints seriously, but instead, rather than responding or ever acknowledging receipt

of the email, Plaintiffs say, Skinner went straight to Hollier and asked him what he wanted to do;

and the next business day, Skinner rescinded Plaintiffs’ contracts “‘pending further review’ on the

pretext that Plaintiffs had not signed them,” even though “neither Plaintiff had been given a

deadline within which to execute the contracts.”37 Plaintiffs allege that following the rescission,

their work environment at LSU (New Orleans) changed: work was diverted away from them and

employees were discouraged from communicating with them.38 Plaintiffs say they met with

Hollier, who “feigned confusion about [their] positions” and told them that their “jobs were

‘moving to Baton Rouge’ because Plaintiffs ‘had not responded’ to [the] OGC’s offers of

employment,” to which Plaintiffs replied that they had indeed “responded to the ‘offers’” and had

completed the steps required by LSU (Baton Rouge) human resources to move to the OGC.39 After

Plaintiffs emailed Hollier and Skinner asking for clarification about their positions, these two

defendants notified Plaintiffs on March 1, 2019, in separate emails, that not only had their “so-

called Employment Contracts been rescinded” but also that their positions at LSU (New Orleans)

would be “retired” effective June 30, 2019, and equivalent positions would be advertised to the

public, even though, to Plaintiffs’ knowledge, they had already been moved to the OGC following

that office’s “welcome” notifications.40 Harman and Jones were copied on these emails, along

with two other LSU administrators who Plaintiffs allege there was no reason to copy “other than


       36
          R. Doc. 50 at 25.
       37
          Id. at 25-26.
       38
          Id. at 27.
       39
          Id.
       40
          Id. at 27-28.

                                                6
     Case 2:19-cv-11793-BWA-DPC Document 84 Filed 08/04/20 Page 7 of 63



to intimidate Plaintiffs.”41       Skinner allegedly represented that Plaintiffs’ requested salaries

exceeded those established by research conducted by the human-resources department at LSU

(Baton Rouge); although Plaintiffs requested more than once that this research be provided to

them, Skinner did not respond to or acknowledge this request.42

       On March 26, 2019, Plaintiffs filed charges of discrimination with the Equal Employment

Opportunity Commission (the “EEOC”), and on March 28, 2019, they gave notice of the charges

to Skinner, Hollier, Harman, Jones, and the other LSU administrators who had been copied on the

March 1, 2019 emails.43 On March 29, 2019, Hollier mailed certified letters, dated March 25,

2019, to Plaintiffs’ home addresses, stating that Plaintiffs’ positions would be eliminated and their

employment terminated, effective June 30, 2019.44 A few days before June 30, 2019, Defendants

allegedly “‘extended’ Muslow’s employment to July 15 for pretextual reasons.”45 Plaintiffs allege

that the “real reason” was that June 30, 2019, was eight days before Muslow would become eligible

to retire under the Teacher’s Retirement System of Louisiana (“TRSL”) plan in which she was

enrolled during her LSU (New Orleans) employment, and so Defendants were avoiding denying

her these benefits “for litigation purposes.”46

       Plaintiffs allege that in summer 2019, Defendants selected a man to replace Muslow.47

According to Plaintiffs, after a committee of LSU (New Orleans) administrators selected finalists

from a pool of applicants, Hollier “was given final decision-making authority on the selection

subject to input by [Jones].”48 They allege that the most recent organizational chart for LSU (New




       41
          Id. at 28.
       42
          Id.
       43
          Id. at 29.
       44
          Id.; see R. Doc. 50-3. Plaintiffs allege that these letters were “backdated.” R. Doc. 50 at 29.
       45
          R. Doc. 50 at 30.
       46
          Id. at 30-31.
       47
          Id. at 31.
       48
          Id. at 31-32.

                                                         7
      Case 2:19-cv-11793-BWA-DPC Document 84 Filed 08/04/20 Page 8 of 63



Orleans) shows Muslow’s replacement as “General Counsel” and as a direct report to Hollier –

just as Muslow was before the supposed consolidation – rather than “Chief Legal Officer” for LSU

(New Orleans) within the OGC reporting structure at LSU (Baton Rouge).49 Plaintiffs add that

other than their own positions, no other attorneys at other LSU campuses were “consolidated” into

the OGC.50

         Plaintiffs allege that on September 4, 2019, an email complaining of waste and corruption

at LSU (New Orleans) was sent to various faculty members at this campus, including many

members of the Faculty Senate.51 That September and October, seven complaints, including

complaints of gender discrimination, were made to the university’s ethics hotline.52 In response,

Hollier decided to make a presentation to the Faculty Senate; while the presentation was being

prepared, “it was surmised that Muslow was responsible” for the September 4, 2019 email

(Plaintiffs allege she was not), angering Hollier, who stated that she “wasn’t worth the money she

was paid.”53 Plaintiffs allege that Hollier’s presentation was made on October 8, 2019, during

which he acknowledged various concerns, but did not address the fear of retaliation raised by

several of the complaints; instead, he and Harman “took steps to intimidate employees who they

suspected might have information helpful to Plaintiffs’ case.”54 At a February 11, 2020 Faculty

Senate meeting, Hollier responded to a request that all salaries be publicized online as they had

been in the past to ensure female employees are paid equivalently to male employees with the



         49
           Id. at 32.
         50
           Id.
        51
           Id.
        52
           Id.
        53
           Id. at 33.
        54
           Id. at 33-34. Specifically, Plaintiffs allege that in September 2019, Harman met with the Assistant Director
(Employee Relations & Talent Management), with whom Plaintiffs had raised their concerns over pay disparities, and
questioned her in a way that left her with the impression that the meeting was meant to intimidate her; she was fired
a month later, despite having worked at LSU (New Orleans) for many years. Plaintiffs add that three other long-time
employees, one of whom was aware of the matters raised in Plaintiffs’ complaint, were terminated around the same
time.

                                                          8
       Case 2:19-cv-11793-BWA-DPC Document 84 Filed 08/04/20 Page 9 of 63



same rank/experience, by stating that this would require approval by the systems office. Plaintiffs

allege that Hollier is wrong about this and that he is only promoting the sort of pay secrecy that

has inhibited equal pay for decades.55 Plaintiffs also allege that Hollier twice, at unspecified times,

made dismissive remarks in response to complaints of gender discrimination, disparate pay, and

retaliation by other women employees.56

    B. Procedural Background

         When commencing their suit on July 22, 2019, Plaintiffs named as defendants the LSU

Board, Skinner, Hollier, and Harman.57 In response to a motion to dismiss filed by Defendants,58

Plaintiffs amended their complaint.59 On April 14, 2020, acting on Defendants’ partial motion to

dismiss the amended complaint,60 the Court (1) dismissed with prejudice Plaintiffs’ claims for

declaratory judgment, permanent injunction, front pay in lieu of reinstatement under § 1983, Title

IX discrimination and retaliation, § 1983 First Amendment discrimination, § 1983 equal-

protection retaliation, and punitive damages under Title IX; and (2) granted Plaintiffs leave to

further amend their complaint in order to cure pleading deficiencies in their claims for


         55
             Id. at 35-36.
         56
             Id. at 20.
          57
             R. Doc. 1.
          58
             R. Doc. 13.
          59
             R. Doc. 31. Accordingly, the Court dismissed Defendants’ first motion to dismiss as moot. R. Doc. 32.
          In the amended complaint, which is no longer the operative complaint, Plaintiffs claimed: (1) gender
discrimination, in violation of Title VII of the Civil Rights Act of 1964, 42 U.S.C. §§ 2000e, et seq. (“Title VII”),
against the LSU Board; (2) retaliation, in violation of Title VII, against the LSU Board; (3) gender discrimination, in
violation of Title IX of the Education Amendments of 1972, 20 U.S.C. §§ 1681, et seq. (“Title IX”), against the LSU
Board; (4) retaliation, in violation of Title IX, against the LSU Board; (5) gender discrimination, in violation of the
Equal Pay Act, 29 U.S.C. §§ 201, et seq. (“EPA”), against all Defendants; (6) retaliation, in violation of the EPA,
against the LSU Board, Hollier, and Skinner; (7) gender discrimination, in violation of the First and Fourteenth
Amendments to the U.S. Constitution, pursuant to 42 U.S.C. § 1983, against Harman, Hollier, and Skinner; and (8)
retaliation, in violation of the First and Fourteenth Amendments, pursuant to § 1983, against Hollier and Skinner. As
relief, Plaintiffs sought (1) a declaratory judgment that the acts and practices complained of are in violation of federal
law; (2) a permanent injunction preventing Defendants from engaging in any further unlawful conduct or practices;
(3) prospective injunctive relief in the form of, inter alia, reinstatement to their former positions; (4) reinstatement to
their former positions or front pay in lieu thereof; (5) lost wages, including back pay, front pay, and lost fringe benefits;
(6) liquidated damages under the EPA; (7) compensatory damages; (8) punitive damages against Harman, Hollier,
and Skinner in their individual capacities; (9) attorney’s fees, expenses, and costs; (10) prejudgment and postjudgment
interest; and (11) any other legal and equitable relief as the Court deems just and proper. R. Doc. 31 at 22-30.
          60
             R. Doc. 35.

                                                             9
     Case 2:19-cv-11793-BWA-DPC Document 84 Filed 08/04/20 Page 10 of 63



reinstatement against Hollier and Harman under § 1983, § 1983 First Amendment retaliation,

§ 1983 equal-protection discrimination, and punitive damages under § 1983.61 On April 29, 2020,

Plaintiffs filed a second supplemental and amended complaint, adding Jones and DeCuir as

defendants.62

       In the second amended complaint, which is now the operative complaint, Plaintiffs claim:

(1) gender discrimination, in violation of Title VII, against the LSU Board; (2) retaliation, in

violation of Title VII, against the LSU Board; (3) gender discrimination, in violation of the EPA,

against the LSU Board, Hollier, Harman, and Skinner; (4) retaliation, in violation of the EPA,

against the LSU Board, Hollier, Skinner, and Jones; (5) gender discrimination, in violation of the

Fourteenth Amendment to the U.S. Constitution, pursuant to § 1983, against Harman, Hollier, and

Skinner; and (6) retaliation, in violation of the First Amendment to the U.S. Constitution, pursuant

to § 1983, against Hollier and Skinner.63 As relief, Plaintiffs seek (1) a declaratory judgment that

the acts and practices complained of are in violation of federal law; (2) a permanent injunction

preventing defendants from engaging in any further unlawful conduct or practices; (3) prospective

injunctive relief in the form of reinstatement to their former positions; (4) reinstatement to their

former positions or front pay in lieu thereof; (5) lost wages, including back pay, front pay, and lost

fringe benefits; (6) liquidated damages under the EPA; (7) compensatory damages; (8) punitive

damages against Harman, Hollier, Skinner, and Jones in their individual capacities; (9) attorney’s

fees, expenses, and costs; (10) prejudgment and postjudgment interest; and (11) any other legal

and equitable relief as the Court deems just and proper.64




       61
          See R. Doc. 45 at 52-53.
       62
          See R. Doc. 50.
       63
          Id. at 36-42.
       64
          Id. at 42-43.

                                                 10
      Case 2:19-cv-11793-BWA-DPC Document 84 Filed 08/04/20 Page 11 of 63



II.      PENDING MOTION

         Defendants first argue that Plaintiffs improperly re-urge their § 1983 claims seeking front

pay in lieu of reinstatement, despite the Court’s having dismissed with prejudice the availability

of this remedy.65 Defendants then argue that there are no cognizable § 1983 official-capacity

claims against Skinner, Hollier, or Harman because none of these officials has authority to reinstate

Plaintiffs, and front pay in lieu of reinstatement is precluded (and has already been dismissed with

prejudice). Thus, since these defendants cannot redress Plaintiffs’ alleged injuries, Defendants

contend that the Ex parte Young exception to the Eleventh Amendment does not apply and

Plaintiffs do not have standing to assert these claims against state officials.66 Defendants maintain

that Skinner, Hollier, and Harman are entitled to qualified immunity from Plaintiffs’ § 1983

individual-capacity claims: (1) as to Plaintiffs’ equal-protection discrimination claims, Defendants

argue that Plaintiffs do not sufficiently plead that male employees who were allegedly treated

better than them by Defendants were similarly situated to them in all relevant aspects, nor do

Plaintiffs allege discriminatory intent on the part of these three individual defendants; and (2) as

to Plaintiffs’ First Amendment retaliation claims against Hollier and Skinner, Defendants argue

that none of Plaintiffs’ alleged speech is protected by the First Amendment, in that Plaintiffs were

speaking as employees, not citizens, when they made it, and to the extent they were not, the speech

is not on a matter of public concern.67 Defendants further argue that because punitive damages in


         65
            R. Doc. 56-1 at 6. Defendants also argue that Plaintiffs improperly re-urge their requests for a declaratory
judgment and permanent injunction for the same reason. Id. at 5-6; see also R. Doc. 67 at 1-2. Plaintiffs addressed
the availability of these remedies in their opposition, see R. Doc. 61 at 5-14, and subsequently filed a motion for
reconsideration of the April 14, 2020 Order & Reasons on this issue. R. Doc. 62. As explained in the Court’s
concurrently-issued Order & Reasons addressing Plaintiffs’ motion for reconsideration: because Plaintiffs seek
reinstatement, injunctive and declaratory relief remain available to Plaintiffs as prospective relief accompanying
reinstatement; hence, the Court declines to dismiss with prejudice or strike Plaintiffs’ claims for this relief insofar as
they are prospective only. To the extent that Plaintiffs did re-urge their claims for a declaratory judgment and
permanent injunction as retrospective relief, the Court dismisses with prejudice and strikes such claims, as they were
properly dismissed with prejudice in the April 14, 2020 Order & Reasons. See R. Doc. 45 at 25-26.
         66
            R. Doc. 56-1 at 6-9.
         67
            Id. at 10-24.

                                                           11
     Case 2:19-cv-11793-BWA-DPC Document 84 Filed 08/04/20 Page 12 of 63



this matter are limited to the § 1983 individual-capacity claims against Skinner, Hollier, and

Harman, and these claims are subject to dismissal, the Court should also foreclose the availability

of this remedy.68

       In opposition, Plaintiffs argue that they sufficiently allege that both Hollier and Skinner

have authority to reinstate them at LSU, and thus they have standing to bring § 1983 official-

capacity claims against Hollier and Skinner.69 Turning to Plaintiffs’ § 1983 individual-capacity

claims, they assert that (1) as to their equal-protection discrimination claims, the Court already

found that they had sufficiently alleged similarly-situated comparators, and because they have

alleged a prima facie case of discrimination, there is no need for them to have specifically alleged

direct evidence of discriminatory intent, but that regardless, their allegations demonstrate such

intent on the part of Hollier, Harman, and Skinner; and (2) as to Plaintiffs’ First Amendment

retaliation claims, they were speaking as citizens, not employees, both when they complained

about gender pay disparities and when they reported the misuse of public funds to benefit male

employees, and that these instances of speech involve matters of public concern, and as such, they

are protected by the First Amendment.70 Because in their view they have stated actionable claims

for violations of their constitutional rights under § 1983, Plaintiffs posit that they may recover

punitive damages from the individual defendants.71

       In reply, Defendants maintain that Plaintiffs have not alleged that either Hollier or Skinner

has authority to reinstate them (noting that Plaintiffs do not challenge Defendants’ argument that

their pleadings against Harman are deficient in this regard).72 As to Plaintiffs’ equal-protection

discrimination claims, Defendants argue that Plaintiffs improperly rely on Title VII evidentiary


       68
          Id. at 24-25.
       69
          R. Doc. 61 at 14-18.
       70
          Id. at 19-33.
       71
          Id. at 33.
       72
          R. Doc. 67 at 2-5.

                                                12
        Case 2:19-cv-11793-BWA-DPC Document 84 Filed 08/04/20 Page 13 of 63



standards, especially because § 1983 has additional pleading requirements in comparison to Title

VII, and Plaintiffs have not alleged either sufficiently similar male comparators or gender-based

discriminatory animus on the part of Hollier, Harman, or Skinner.73 They maintain that Plaintiffs’

speech is private, not public, and so it cannot give rise to First Amendment violations.74

III.      LAW & ANALYSIS

       A. Legal Standards

          1. Rule 12(b)(1) standard

          Rule 12(b)(1) of the Federal Rules of Civil Procedure permits a party to challenge a court’s

subject-matter jurisdiction.     “[A] claim is ‘properly dismissed for lack of subject-matter

jurisdiction when the court lacks the statutory authority or constitutional power to adjudicate’ the

claim.” Griener v. United States, 900 F.3d 700, 703 (5th Cir. 2018) (quoting In re FEMA Trailer

Formaldehyde Prod. Liab. Litig., 668 F.3d 281, 286 (5th Cir. 2012)). The party asserting

jurisdiction bears the burden of proving that subject-matter jurisdiction exists. Id. “Lack of subject

matter jurisdiction may be found in any one of three instances: (1) the complaint alone; (2) the

complaint supplemented by undisputed facts evidenced in the record; or (3) the complaint

supplemented by undisputed facts plus the court’s resolution of disputed facts.” Ramming v.

United States, 281 F.3d 158, 161 (5th Cir. 2001). “A motion to dismiss for lack of subject-matter

jurisdiction should be granted only if it appears certain that the plaintiff cannot prove any set of

facts in support of his claims entitling him to relief.” Sureshot Golf Ventures, Inc. v. Topgolf Int’l,

Inc., 754 F. App’x 235, 235 (5th Cir. 2018) (citing Wagstaff v. U.S. Dep’t of Educ., 509 F.3d 661,

663 (5th Cir. 2007)).




          73
               Id. at 5-8.
          74
               Id. at 8-10.

                                                  13
     Case 2:19-cv-11793-BWA-DPC Document 84 Filed 08/04/20 Page 14 of 63



         Article III of the Constitution of the United States specifies that a federal court’s “power

extends only to ‘Cases’ and ‘Controversies.’” Spokeo, Inc. v. Robins, 578 U.S. __, 136 S. Ct.

1540, 1547 (2016). “A justiciable Article III controversy requires the party instituting the action

to have standing and the issue presented to the court to be ripe.” Teva Pharm. USA, Inc. v. Novartis

Pharm. Corp., 482 F.3d 1330, 1337 (Fed. Cir. 2007) (citing Lujan v. Defenders of Wildlife, 504

U.S. 555, 560 (1992)). “Standing to sue is a doctrine rooted in the traditional understanding of a

case or controversy,” which developed in the jurisprudence “to ensure that federal courts do not

exceed their authority as it has been traditionally understood.” Spokeo, 136 S. Ct. at 1547 (citation

omitted). The standing “doctrine limits the category of litigants empowered to maintain a lawsuit

in federal court to seek redress for a legal wrong.” Id. (citations omitted). A plaintiff must

establish standing as to each claim asserted. Town of Chester v. Laroe Estates, Inc., 581 U.S. __,

137 S. Ct. 1645, 1650 (2017). Constitutional standing is an element of subject-matter jurisdiction

that may be challenged under Rule 12(b)(1). Moore v. Bryant, 853 F.3d 245, 248 n.2 (5th Cir.

2017).

         The “‘irreducible constitutional minimum’ of standing consists of three elements.” Spokeo,

136 S. Ct. at 1547 (quoting Lujan, 504 U.S. at 560). The plaintiff must demonstrate that it has “(1)

suffered an injury in fact, (2) that is fairly traceable to the challenged conduct of the defendant,

and (3) that is likely to be redressed by a favorable judicial decision.” Id. (citing Lujan, 504 at

560–61; Friends of the Earth, Inc. v. Laidlaw Envtl. Servs., 528 U.S. 167, 180-81 (2000)). An

injury in fact is “an invasion of a legally protected interest which is (a) concrete and particularized,

and (b) actual or imminent, not conjectural or hypothetical.” Webb v. City of Dall., 314 F.3d 787,

791 (5th Cir. 2002).




                                                  14
     Case 2:19-cv-11793-BWA-DPC Document 84 Filed 08/04/20 Page 15 of 63



       2. Rule 12(b)(6) standard

       The Federal Rules of Civil Procedure require a complaint to contain “a short and plain

statement of the claim showing that the pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2). Rule

8 “does not require ‘detailed factual allegations,’ but it demands more than an unadorned, the-

defendant-unlawfully-harmed-me accusation.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)

(quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007)). The statement of the claim must

“‘give the defendant fair notice of what the … claim is and the grounds upon which it rests.’”

Twombly, 550 U.S. at 555 (quoting Conley v. Gibson, 355 U.S. 41, 47 (1957)). A pleading does

not comply with Rule 8 if it offers “labels and conclusions,” “a formulaic recitation of the elements

of a cause of action,” or “‘naked assertion[s]’ devoid of ‘further factual enhancement.’” Iqbal,

556 U.S. at 678 (quoting Twombly, 550 U.S. at 555-57).

       Rule 12(b)(6) of the Federal Rules of Civil Procedure permits a party to move to dismiss

for “failure to state a claim upon which relief can be granted.” Fed. R. Civ. P. 12(b)(6). “To

survive a motion to dismiss, a complaint must contain sufficient factual matter, accepted as true,

to ‘state a claim to relief that is plausible on its face.’” Iqbal, 556 U.S. at 678 (quoting Twombly,

550 U.S. at 570). A claim is plausible on the face of the complaint “when the plaintiff pleads

factual content that allows the court to draw the reasonable inference that the defendant is liable

for the misconduct alleged.” Id. (quoting Twombly, 550 U.S. at 556). Plausibility does not equate

to probability, but rather “it asks for more than a sheer possibility that a defendant has acted

unlawfully.” Id. (citing Twombly, 550 U.S. at 556). “Where a complaint pleads facts that are

‘merely consistent with’ a defendant’s liability, it ‘stops short of the line between possibility and

plausibility of “entitlement to relief.”’” Id. (quoting Twombly, 550 U.S. at 557). Thus, if the facts

pleaded in the complaint “do not permit the court to infer more than a mere possibility of




                                                 15
     Case 2:19-cv-11793-BWA-DPC Document 84 Filed 08/04/20 Page 16 of 63



misconduct, the complaint has alleged – but it has not ‘show[n]’ – ‘that the pleader is entitled to

relief.’” Id. at 679 (quoting Fed. R. Civ. P. 8(a)(2)).

       In considering a Rule 12(b)(6) motion to dismiss for failure to state a claim, a court employs

the two-pronged approach utilized in Twombly. The court “can choose to begin by identifying

pleadings that, because they are no more than conclusions [unsupported by factual allegations],

are not entitled to the assumption of truth.” Iqbal, 556 U.S. at 679. However, “[w]hen there are

well-pleaded factual allegations, a court should assume their veracity and then determine whether

they plausibly give rise to an entitlement to relief.” Id. “[The] task, then, is to determine whether

the plaintiff has stated a legally cognizable claim that is plausible, not to evaluate the plaintiff’s

likelihood of success.” Body by Cook, Inc. v. State Farm Mut. Auto. Ins., 869 F.3d 381, 385 (5th

Cir. 2017) (quoting Doe ex rel. Magee v. Covington Cty. Sch. Dist., 675 F.3d 849, 854 (5th Cir.

2012) (internal quotation marks and citation omitted)). Motions to dismiss are disfavored and

rarely granted. Turner v. Pleasant, 663 F.3d 770, 775 (5th Cir. 2011) (citing Harrington v. State

Farm Fire & Cas. Co., 563 F.3d 141, 147 (5th Cir. 2009)).

       A court’s review of a Rule 12(b)(6) motion to dismiss “is limited to the complaint, any

documents attached to the complaint, and any documents attached to the motion to dismiss that

are central to the claim and referenced by the complaint.” Lone Star Fund V (U.S.), L.P. v.

Barclays Bank PLC, 594 F.3d 383, 387 (5th Cir. 2010) (citing Collins v. Morgan Stanley Dean

Witter, 224 F.3d 496, 498-99 (5th Cir. 2000)). A court may also take judicial notice of certain

matters, including public records and government websites. Dorsey v. Portfolio Equities, Inc., 540

F.3d 333, 338 (5th Cir. 2007); see also Kitty Hawk Aircargo, Inc. v. Chao, 418 F.3d 453, 457 (5th

Cir. 2005). Thus, in weighing a Rule 12(b)(6) motion, district courts primarily look to the

allegations found in the complaint, but courts may also consider “documents incorporated into the

complaint by reference or integral to the claim, items subject to judicial notice, matters of public

                                                  16
      Case 2:19-cv-11793-BWA-DPC Document 84 Filed 08/04/20 Page 17 of 63



record, orders, items appearing in the record of the case, and exhibits attached to the complaint

whose authenticity is unquestioned.” Meyers v. Textron, Inc., 540 F. App’x 408, 409 (5th Cir.

2013) (citing Tellabs, Inc. v. Makor Issues & Rights, Ltd., 551 U.S. 308, 322 (2007)).

    B. Analysis

         1. Front pay in lieu of reinstatement

         Defendants argue that in the second amended complaint, Plaintiffs improperly re-urge their

request for front pay in lieu of reinstatement as relief for their § 1983 official-capacity claims, as

the Court previously found that the Ex parte Young exception does not apply to § 1983 official-

capacity claims seeking front pay in lieu of reinstatement, and dismissed with prejudice Plaintiffs’

claims for this remedy.75 Defendants ask that the Court strike this reasserted claim.76 As

Defendants observe,77 Plaintiffs offer no counterargument on this point.

         Among the forms of relief Plaintiffs seek for their § 1983 claims (their fifth and sixth causes

of action), Plaintiffs list “reinstatement or front pay in lieu thereof.”78 Because Defendants are

correct that the Court already found – and continues to find – that a § 1983 official-capacity claim

against a state official seeking front pay does not fall within the Ex parte Young exception to the

Eleventh Amendment, and therefore previously dismissed claims for this relief with prejudice, the

Court now strikes the phrase “or front pay in lieu thereof” from the requested remedies for

Plaintiffs’ fifth and sixth causes of action.79

         2. Section 1983 official-capacity claims seeking reinstatement

         In its April 14, 2020 Order & Reasons,80 the Court examined Defendants’ argument that


         75
            R. Doc. 56-1 at 6 (citing R. Doc. 45 at 26).
         76
            Id.
         77
            R. Doc. 67 at 2.
         78
            R. Doc. 50 at ¶¶ 205, 211 (emphasis added).
         79
            See id. The Court does not strike this same language from Plaintiffs’ prayer for relief, as front pay remains
an available remedy for Plaintiffs’ Title VII claims (their first and second causes of action). See id. at 36-37, 42.
         80
            See R. Doc. 45 at 26-30.

                                                          17
      Case 2:19-cv-11793-BWA-DPC Document 84 Filed 08/04/20 Page 18 of 63



because the relief sought for Plaintiffs’ § 1983 official-capacity claims against individual

defendants Skinner, Hollier, or Harman is barred by the Eleventh Amendment (viz., prospective

injunctive relief in the form of reinstatement, or front pay in lieu thereof), so too are these official-

capacity claims.81 The Court agreed – and continues to agree – that claims seeking front pay in

lieu of reinstatement from a state official under § 1983 are barred by the Eleventh Amendment.82

As to reinstatement, according to Defendants, because the Ex parte Young exception to the

Eleventh Amendment does not apply when an individual defendant does not have the power to

redress the injury complained of – here, the power to reinstate Plaintiffs at LSU – and none of the

individual defendants has such authority, these claims are jurisdictionally barred.83 The Court

agreed with Defendants that in the first amended complaint, Plaintiffs did not allege that either

Hollier or Harman has authority to reinstate them in positions now under the aegis of LSU (Baton

Rouge), thus dismissing the § 1983 claims for reinstatement against these two defendants, but

disagreed with Defendants regarding Skinner, thus declining to dismiss the claim for reinstatement

against him for lack of subject-matter jurisdiction.84 The Court provided Plaintiffs with an

opportunity to cure the pleading deficiencies concerning Hollier and Harman’s authority to

reinstate them,85 and Plaintiffs have attempted to do so in their second amended complaint. In

response, Defendants reiterate their argument that neither Harman, Hollier, nor Skinner is alleged

to have authority to reinstate Plaintiffs, and so because these defendants cannot redress Plaintiffs’

alleged injuries, Plaintiffs have asserted no cognizable § 1983 official-capacity claims.86




         81
            See R. Doc. 35-1 at 5-9.
         82
            See R. Doc. 45 at 29-30.
         83
            R. Doc. 35-1 at 5-7.
         84
            R. Doc. 45 at 28-29.
         85
            Id. at 52-53.
         86
            See R. Doc. 56-1 at 6-7. As previously stated, relief in the form of front pay in lieu of reinstatement has
already been foreclosed.

                                                         18
     Case 2:19-cv-11793-BWA-DPC Document 84 Filed 08/04/20 Page 19 of 63



       As explained in the Court’s April 14, 2020 Order & Reasons,87 the Eleventh Amendment

codified state sovereign immunity, barring suits in federal court against states, including state

agencies and instrumentalities. Liu v. Texas State Univ., 2019 WL 3804491, at *4 (W.D. Tex.

Aug. 12, 2019) (citations omitted). When the “state is the real, substantial party in interest,” the

Eleventh Amendment bars suits against state officials in their official capacity. Id. (quoting

Pennhurst State Sch. & Hosp. v. Halderman, 465 U.S. 89, 101 (1984)). “The state is a real,

substantial party in interest when the judgment sought would expend itself on the state treasury or

domain or would restrain the state from acting or compel it to act.” Warnock v. Pecos Cty., 88

F.3d 341, 343 (5th Cir. 1996). However, under Ex parte Young, the Eleventh Amendment does

not protect state officials from claims for prospective, non-monetary relief when it is alleged that

the state officials acted in violation of federal law. 209 U.S. 123, 155-56 (1908). Reinstatement

is a form of prospective injunctive relief that falls under the Ex parte Young exception. See Corn

v. Miss. Dep’t of Pub. Safety, 954 F.3d 268, 276 (5th Cir. 2020) (citing Warnock, 88 F.3d at 343);

Liu, 2019 WL 3804491, at *5 (collecting cases).

       To seek relief under the Ex parte Young exception, a plaintiff must establish standing by

showing: (1) injury in fact; (2) causation; and (3) redressability. Gregory v. Texas Youth Comm’n,

111 F. App’x 719, 721 (5th Cir. 2004) (citing Lujan, 504 U.S. at 560-61). If a state official does

not possess the power to reinstate an employee, i.e., to redress the plaintiff’s complaint, then the

exception is inapplicable. Thomas v. Univ. of Miss., 2018 WL 6613807, at *4 (N.D. Miss. Dec.

17, 2018); cf. Lewis v. Hanemann, 2015 WL 5883547, at *3 (W.D. La. Aug. 4, 2015) (individual

defendant was not proper state official with authority to secure requested relief).




       87
            See R. Doc. 45 at 27-28.

                                                 19
     Case 2:19-cv-11793-BWA-DPC Document 84 Filed 08/04/20 Page 20 of 63



            a. Harman

       Defendants argue that because Plaintiffs state in the second amended complaint that they

sue Harman “in his individual capacity” without mention of any additional official-capacity

designation – unlike Hollier and Skinner, against whom Plaintiffs specifically plead official-

capacity claims “for purposes of injunctive relief only” – and because prospective relief is not

available against Harman in his individual capacity, Plaintiffs have not asserted any cognizable

§ 1983 official-capacity claim against Harman.88 Defendants then reiterate their previously-

espoused argument that Harman, Vice Chancellor at LSU (New Orleans), is not alleged to have

authority to reinstate Plaintiffs to employment positions in the OGC at LSU (Baton Rouge).89

Plaintiffs offer no counterargument.90

       It appears that rather than attempting to cure the pleading deficiencies concerning Harman,

Plaintiffs dropped their § 1983 official-capacity claim against him. Accordingly, the Court

dismisses any § 1983 official-capacity claim against Harman.

            b. Hollier

       Defendants argue that Hollier, Chancellor of LSU (New Orleans), is not alleged to have

authority to reinstate Plaintiffs to their positions, now consolidated into the OGC at LSU (Baton

Rouge) and “leased” to LSU (New Orleans).91 This was the Court’s basis for dismissing Plaintiffs’

official-capacity claim for reinstatement against Hollier in its April 14, 2020 Order & Reasons.92

Addressing Plaintiffs’ amended allegations, Defendants assert that although Hollier “may

allegedly have decision-making input on final candidates to be placed into the ‘leased’ position[s],

the allegations admit that this alleged authority is subject to an initial selection process conducted


       88
          R. Doc. 56-1 at 6-7 (quoting R. Doc. 50 at ¶¶ 7, 9, 11).
       89
          Id. at 7-8.
       90
          See R. Doc. 61 at 14-18.
       91
          R. Doc. 56-1 at 7-8.
       92
          R. Doc. 45 at 28.

                                                        20
     Case 2:19-cv-11793-BWA-DPC Document 84 Filed 08/04/20 Page 21 of 63



by a committee and Hollier’s alleged selection of a committee-approved finalist is ‘subject to input

by Trey Jones with OGC.’”93 Thus, Defendants maintain, Plaintiffs do not allege that Hollier has

“unilateral authority” to reinstate them, and thus the Ex parte Young exception does not apply.94

       Plaintiffs respond that an individual defendant does not need to have “unilateral authority”

or “be the final decision-maker” to possess the requisite authority to authorize reinstatement as

redress for a § 1983 employment-discrimination claim.95                  They emphasize Hollier’s direct

involvement in the decision-making process for Plaintiffs’ employment-related issues, his

authority to select Muslow’s replacement, and that this replacement reports directly to Hollier at

LSU (New Orleans).96 They argue that regardless of the positions’ “formal assignment” to the

OGC, Hollier has the requisite authority to reinstate them, pointing to their allegations that the “so-

called ‘consolidation’ of [Plaintiffs’] positions with OGC was pretextual and ‘in name only.’”97

       Defendants reply that the cases cited by Plaintiffs as support for the proposition that

unilateral or final decision-making authority is not required are not on point, because those cases

addressed whether defendants could be held individually liable and/or whether qualified immunity

applied, not the defendants’ reinstatement authority.98 Defendants add that “past decision-making

‘involvement’ on employment is not the same as reinstatement authority at the time of suit.”99

       Defendants are correct that the cases cited by Plaintiffs are unhelpful, because they address

individual liability, not reinstatement authority. See Sims v. City of Madisonville, 894 F.3d 632,

639 (5th Cir. 2018) (addressing whether only final decisionmakers can be held individually liable

for First Amendment claims, explaining that the question “turns on traditional tort principles of


       93
          R. Doc. 56-1 at 9 (quoting R. Doc. 50 at ¶ 153) (emphasis omitted).
       94
          Id.
       95
          R. Doc. 61 at 15.
       96
          See id. at 15-17.
       97
          Id. at 17 & n.12 (quoting R. Doc. 50 at ¶¶ 110-13, 152, 156).
       98
          R. Doc. 67 at 3.
       99
          Id.

                                                       21
     Case 2:19-cv-11793-BWA-DPC Document 84 Filed 08/04/20 Page 22 of 63



‘but for’ causation”); Jett v. Dallas Indep. Sch. Dist., 798 F.2d 748, 758 (5th Cir. 1986) (holding

that an official’s recommendation which forms the basis of a final employment decision is

sufficient to subject that official to liability). The Court is unpersuaded, though, that simply

because, according to the allegations, a committee of administrators first “winnowed the field” of

applicants from which Hollier could make a selection for Muslow’s replacement, he does not hold

the requisite authority to reinstate Plaintiffs.100 Plaintiffs allege that “Hollier … was given final

decision-making authority on the selection subject to input by Trey Jones with OGC.”101 That the

authority to hire a person to replace Muslow is “subject to input” by defendant Jones makes this a

close call. Had Hollier’s selection allegedly required the approval of Jones or someone else,

Hollier likely would not have the requisite authority to reinstate Plaintiffs. See, e.g., Mire v. Bd.

of Supervisors of La. St. Univ., 2017 WL 785439, at *4-5 (E.D. La. Mar. 1, 2017) (plaintiff, who

failed to provide summary-judgment evidence refuting that defendant did not have authority to

reinstate her, had alleged that defendant’s termination of her employment/residency was not

effective until it was approved, without explanation as to why such approval would not also be

required for reinstatement). At this stage, without the benefit of evidence, it is not clear that Hollier

– who is alleged to have “final decision-making authority,” albeit subject to input from Jones, to

select Muslow’s replacement – does not have authority to reinstate Plaintiffs. Accordingly, the

Court finds that Plaintiffs have sufficiently cured the pleading deficiencies in this regard and may

maintain their claims for reinstatement against Hollier in his official capacity.

               c. Skinner

        Defendants argue that since Plaintiffs have updated their factual allegations to state that

Skinner was Vice President of Legal Affairs and General Counsel at LSU (Baton Rouge) “until



        100
              See id. at 4 (quoting R. Doc. 50 at ¶ 153) (alterations omitted).
        101
              R. Doc. 50 at 31-32.

                                                            22
     Case 2:19-cv-11793-BWA-DPC Document 84 Filed 08/04/20 Page 23 of 63



this past January,” he is not alleged to have authority to reinstate Plaintiffs.102 Plaintiffs counter

that “the existence of federal jurisdiction ordinarily depends on the facts as they exist when the

complaint is filed,” pointing to Kagarice v. Smatresk, in which, as Plaintiffs describe it, the district

court “declined to dismiss an individual defendant and rejected his argument that ‘he no longer

was the Dean of the College of Music at the University of North Texas and therefore had no current

ability to redress the harm alleged by Plaintiff.’”103 Defendants respond that Plaintiffs’ reliance

on Kagarice is misplaced because that matter was decided under Rule 12(b)(6) for failure to state

an official-capacity claim under the American with Disabilities Act (the “ADA”), and as such,

“injunctive relief was not sought under § 1983, reinstatement was not at issue, and the Ex parte

Young exception was not considered.”104

        Neither Plaintiffs nor Defendants accurately represent the law on this issue. In Kagarice,

lack of standing due to a defendant’s leaving his post as a state official, thereby losing any ability

to reinstate the plaintiff to her former position (or place her in a higher one), was indeed at issue.

See 2018 WL 3422780, at *2, 5. It is irrelevant that the plaintiff’s claim was based on the ADA,

rather than § 1983; the defendants argued that the plaintiff could not maintain an official-capacity

claim against the former official because he lacked the ability to redress her alleged injury. Id. at

*5. At that juncture in that matter, however, as here when the Court issued its April 14, 2020

Order & Reasons, there was no evidence before the court regarding the official’s leaving office.

Thus, the Kagarice court cited the Supreme Court’s holding that “the existence of federal

jurisdiction ordinarily depends on the facts as they exist when the complaint is filed.” Id. (quoting

Lujan, 504 U.S. at 569 n.4) (alterations omitted). The Kagarice court continued: “In any event,



        102
            R. Doc. 56-1 at 8 (quoting R. Doc. 50 at ¶¶ 7, 173).
        103
            R. Doc. 61 at 18 (paraphrasing Kagarice v. Smatresk, 2018 WL 3422780, at *5 (E.D. Tex. June 25, 2018),
adopted, 2018 WL 3417876 (E.D. Tex. July 13, 2018)) (alterations omitted).
        104
            R. Doc. 67 at 4 (emphasis omitted).

                                                       23
      Case 2:19-cv-11793-BWA-DPC Document 84 Filed 08/04/20 Page 24 of 63



the Federal Rules of Civil Procedure permit substitution of the proper party in the case of a

‘misnomer’ in a suit against a public official sued in [his or her] official capacity.” Id. (quoting

Fed. R. Civ. P. 25(d)). Indeed, this language of Rule 25(d) was enacted precisely to head off issues

of this sort when public officials who sue or are sued in their official capacities leave office

“because a claim against an official in his or her official capacity is, by definition, a claim against

the official’s office.” Durham v. Martin, 388 F. Supp. 3d 919, 930 (M.D. Tenn. 2019); see Am.

Civ. Liberties Union of Miss., Inc. v. Finch, 638 F.2d 1336, 1342 (5th Cir. 1981) (“[T]he main

purpose of [Rule 25(d) is] to prevent the abatement of actions against public officers upon a change

of administration … .”); see also CHARLES A. WRIGHT, ARTHUR R. MILLER, & MARY KAY KANE,

FEDERAL PRACTICE AND PROCEDURE § 1960 (3d ed. 2007). Rule 25(d) provides in pertinent part:

         An action does not abate when a public officer who is a party in an official capacity
         dies, resigns, or otherwise ceases to hold office while the action is pending. The
         officer’s successor is automatically substituted as a party. … The court may order
         substitution at any time, but the absence of such an order does not affect the
         substitution.

Fed. R. Civ. P. 25(d); see also Kentucky v. Graham, 473 U.S. 159, 166 n.11 (1985) (“In an official-

capacity action in federal court, death or replacement of the named official will result in automatic

substitution of the official’s successor in office.”) (citing Fed. R. Civ. P. 25(d)).

         Thus, once Skinner left office at LSU in January, his successor, DeCuir, was automatically

substituted, by operation of law, as a defendant to Plaintiffs’ official-capacity claims. The Court

now orders, pursuant to Rule 25(d), that DeCuir be substituted as an official-capacity defendant in

this matter in place of Skinner.105 Dismissal of Plaintiffs’ request for reinstatement against DeCuir,

in his official capacity, is therefore unwarranted.



          105
              Because Skinner is also sued by Plaintiffs in his individual capacity, he remains a defendant in this matter
as to the EPA claims. See, e.g., Babin v. Breaux, 2013 WL 12122409, at *1 nn.1-2 (M.D. La. Mar. 19, 2013) (former
officials substituted as defendants in their official-capacities but remained defendants in suit in their individual
capacities).

                                                           24
     Case 2:19-cv-11793-BWA-DPC Document 84 Filed 08/04/20 Page 25 of 63



       3. Qualified immunity from § 1983 individual-capacity claims

       Defendants reassert their argument that the individual defendants are entitled to qualified

immunity from Plaintiffs’ § 1983 individual-capacity claims.106

       “Section 1983 provides a cause of action to an individual harmed by a state official’s

violation of federal law. A state official sued under § 1983 is entitled to qualified immunity from

damages, which protects the official from liability for any act that was not objectively unreasonable

at the time of the act.” Waller v. Hanlon, 922 F.3d 590, 599 (5th Cir. 2019) (citing Lincoln v.

Turner, 874 F.3d 833, 847 (5th Cir. 2017)). “Qualified immunity balances two important interests

– the need to hold public officials accountable when they exercise power irresponsibly and the

need to shield officials from harassment, distraction, and liability when they perform their duties

reasonably.” Pearson v. Callahan, 555 U.S. 223, 231 (2009). Once a defendant invokes qualified

immunity at the pleadings stage, the court must determine whether the plaintiff alleges specific

facts which, if true, would overcome the defense of qualified immunity. Waller, 922 F.3d at 599

(citations omitted); Traweek v. Gusman, 414 F. Supp. 3d 847, 860 (E.D. La. 2019) (quoting Backe

v. LeBlanc, 691 F.3d 645, 648 (5th Cir. 2012)). The qualified-immunity analysis involves

determining: (1) whether the plaintiff has alleged a violation of a federal statutory or constitutional

right, and (2) whether the right at issue was “clearly established” at the time of the alleged

misconduct. Rice v. ReliaStar Life Ins. Co., 770 F.3d 1122, 1130 (5th Cir. 2014) (quoting Pearson,

555 U.S. at 232). A court may consider either prong first “in light of the circumstances in the

particular case at hand,” and it does not need to address both. Pearson, 555 U.S. at 236. Yet, the

Supreme Court has explained that it is often “beneficial” to begin with the first prong. Id.

       In its April 14, 2020 Order & Reasons, the Court determined that Plaintiffs had failed to




       106
             R. Doc. 56-1 at 10.

                                                  25
     Case 2:19-cv-11793-BWA-DPC Document 84 Filed 08/04/20 Page 26 of 63



properly allege violations of federal constitutional rights against Skinner, Hollier, or Harman –

which would entitle them all to qualified immunity – but granted Plaintiffs leave to cure pleading

deficiencies as to their equal-protection discrimination and First Amendment claims.107

              a. Equal-protection discrimination

        Defendants argue that Plaintiffs have failed to plead equal-protection discrimination claims

against Skinner, Hollier, or Harman because they have not properly alleged, as to each defendant:

(1) that they were treated differently from other similarly-situated male employees, and (2) that

such unequal treatment stemmed from discriminatory intent, as is required for a viable equal-

protection discrimination claim.108 As for the first prong, Defendants argue that in the second

amended complaint, Plaintiffs discuss paygrades set out in the Study and use these paygrades as a

reference point to allege they were treated unfairly and compare their own salaries to the men’s,

but they ignore that the Study also establishes “job families,” i.e., groupings of related jobs, and

do not allege that they were paid less than men within the same job family, so as to compare their

treatment to that of men similarly situated in all relevant and material respects.109 Concerning

discriminatory intent, Defendants maintain that Plaintiffs’ allegations of disparate pay and men’s

receiving “extra” compensation for subjective reasons do not show a gender-based discriminatory

animus.110 As to Harman, Defendants state that Plaintiffs allege no derogatory statements on his

part and “assert only that he ‘concurred’ or had ‘input’ on salary decisions by Chancellor Hollier

(his Supervisor).”111 Regarding Skinner, Defendants explain that Plaintiffs do not allege that he

made any discriminatory comments, but rather allege only that he made “intentional



        107
             See R. Doc. 45 at 37-51. Plaintiffs’ First Amendment discrimination and equal-protection retaliation
claims, however, were dismissed with prejudice.
         108
             R. Doc. 56-1 at 10-15.
         109
             Id. at 10-13.
         110
             Id. at 13-14.
         111
             Id. at 14 (quoting R. Doc. 50 at ¶¶ 39, 88).

                                                       26
     Case 2:19-cv-11793-BWA-DPC Document 84 Filed 08/04/20 Page 27 of 63



misrepresentations” to them, and such allegations do not demonstrate that his actions were

animated by Plaintiffs’ gender.112 Turning to Hollier, Defendants argue that the three comments

Hollier allegedly made to unidentified persons (viz., that Muslow “wasn’t worth the money she

was paid”; that “he didn’t care about employee complaints of gender discrimination, disparate pay,

and retaliation”; and that he blamed an employee’s complaint of gender discrimination on her

sexual orientation, specifically, that she was irritable because she “wasn’t getting any love at

home”), are “stray remarks” which do not establish that acts regarding Plaintiffs were motivated

by a gender-based animus.113

        Plaintiffs respond by arguing that because they have pleaded a prima facie case of

employment discrimination – and under “binding” Fifth Circuit precedent prior to the appellate

court’s March 27, 2020 decision in Jones v. Hosemann, the elements of a prima facie case of

employment discrimination under Title VII mirror those for a § 1983 claim – they have necessarily

satisfied any pleading standard for an equal-protection discrimination claim, including the

discriminatory intent element.114 According to Plaintiffs, they meet the elements of a prima facie

case of discrimination because they allege that: (1) they are members of a protected class, i.e.,

women; (2) they are qualified for the positions at issue; (3) they were the subjects of adverse

employment actions, e.g., being paid less than their male counterparts throughout their

employment; and (4) because they are women, they were treated less favorably than similarly-

situated male employees.115 As Plaintiffs see it, Defendants challenge only the fourth element.116




        112
             Id. (quoting R. Doc. 50 at ¶¶ 123, 136).
        113
             Id. at 15 (quoting R. Doc. 50 at ¶¶ 93-94, 159); R. Doc. 50 at 20.
         114
             R. Doc. 61 at 19-21 (citing Jones v. Hosemann, 807 F. App’x 307, 2020 WL 1510408 (5th Cir. Mar. 27,
2020)). Upon rehearing, the March 27, 2020 Jones opinion was withdrawn and substituted, to permit the plaintiff to
replead his § 1983 claims. See 2020 WL 3250038, at *1, 4 (5th Cir. June 15, 2020). The Fifth Circuit’s per curiam
majority opinion, however, did not substantively change upon rehearing. See id. at *1-4.
         115
             R. Doc. 61 at 22.
         116
             Id.

                                                       27
     Case 2:19-cv-11793-BWA-DPC Document 84 Filed 08/04/20 Page 28 of 63



Plaintiffs emphasize that the Court, in its April 14, 2020 Order & Reasons, already found that they

had sufficiently alleged “that they were treated differently than their male counterparts,” and

Plaintiffs have since added allegations in this regard to their complaint.117 Plaintiffs insist that

they do not need to allege or show direct evidence of discriminatory motive, but rather, consistent

with the McDonnell Douglas framework, they may use circumstantial evidence to prove

discriminatory intent;118 nonetheless, they point to various allegations concerning Harman,

Hollier, and Skinner that, in Plaintiffs’ view, show that these defendants acted with discriminatory

intent.119

        Defendants counter that Plaintiffs’ reliance on Title VII evidentiary standards is misplaced;

that the majority in the March 27, 2020 opinion in Jones clearly held that “Title VII and § 1983

are different” in that § 1983 applies to individuals; and that Plaintiffs must adequately plead the

ultimate elements of an equal-protection discrimination claim (specifically, (1) that they were

treated differently than other similarly-situated individuals, and (2) that such unequal treatment

stemmed from discriminatory intent), which, Defendants say, Plaintiffs have not.120

        Plaintiffs allege disparate-treatment (or disparate-pay) gender discrimination, in violation

of the Fourteenth Amendment, on the part of Hollier, Harman, and Skinner.121 “To state a claim

of [gender] discrimination under the Equal Protection Clause and section 1983, the plaintiff ‘must

allege and prove that [s]he received treatment different from that received by similarly situated

individuals and that the unequal treatment stemmed from a discriminatory intent.’” Priester v.

Lowndes Cty., 354 F.3d 414, 424 (5th Cir. 2004) (racial discrimination) (quoting Taylor v.

Johnson, 257 F.3d 470, 473 (5th Cir.2001)). In Jones, the Fifth Circuit reiterated that § 1983


        117
            Id. at 23 (quoting R. Doc. 45 at 49-50).
        118
            Id. at 24-25 (citing McDonnell Douglas Corp. v. Green, 411 U.S. 792, 802 (1973)).
        119
            See id. at 25-28.
        120
            R. Doc. 67 at 5-7 (quoting Jones, 807 F. App’x at 310, 2020 WL 1510408, at *2).
        121
            See R. Doc. 50 at 38-40.

                                                       28
     Case 2:19-cv-11793-BWA-DPC Document 84 Filed 08/04/20 Page 29 of 63



discrimination claims made by public employees (such as Plaintiffs) are analogous to claims under

Title VII, and thus, “invidious discriminatory intent can be shown in the same way under § 1983

as under Title VII – by either direct or circumstantial evidence.” 2020 WL 3250038, at *2

(citations omitted). The Jones court did not hold, as Defendants would have it, that Title VII and

§ 1983 are so different that satisfying the Title VII circumstantial-evidence-claim framework does

not allow a plaintiff to survive a motion to dismiss a § 1983 discrimination claim, but rather, it

held that “while the prima facie elements of a Title VII claim may establish an employer’s liability

for intentional discrimination, a § 1983 plaintiff must additionally plead and prove which actions

of the individual defendant caused the harm.” Id. at *3 (italicized emphasis in original; bolded

and italicized emphasis added).            The Jones plaintiff failed to state an equal-protection

discrimination claim, not because he had failed to adequately plead discriminatory intent, but

because he “d[id] not make any allegations about the particular actions of the individual

employees.” Id. In other words, “[i]t is not enough for a [§ 1983] plaintiff to simply allege that

something unconstitutional happened to him,” so “[t]he plaintiff must plead that each defendant

individually engaged in actions that caused the unconstitutional harm.” Id. at *2.

        So, while Defendants are correct that “a plaintiff need not make out a prima facie case to

survive a Rule 12(b)(6) motion but a ‘plaintiff must plead sufficient facts on all of the ultimate

elements of a disparate treatment claim to make her case plausible,’”122 where there is no direct

evidence of intentional discrimination, a § 1983 plaintiff – like a Title VII plaintiff – may prove

such discrimination using circumstantial evidence, which is examined under the McDonnell

Douglas burden-shifting framework (with the additional requirement under Jones that a § 1983

plaintiff plead and prove which actions of each individual defendant caused the harm). See



        122
            R. Doc. 67 at 5 (quoting R. Doc. 45 at 50 (citing Cicalese v. Univ. of Tex. Med. Branch, 924 F.3d 762,
766 (5th Cir. 2019), and Monumental Task Comm’n, Inc. v. Foxx, 2016 WL 5780194, at *3 (E.D. La. Oct. 3, 2016)).

                                                       29
      Case 2:19-cv-11793-BWA-DPC Document 84 Filed 08/04/20 Page 30 of 63



Mitchell v. Mills, 895 F.3d 365, 370 (5th Cir. 2018) (applying framework to wage-discrimination

claim brought under § 1983); Giles v. City of Dallas, 539 F. App’x 537, 543 (5th Cir. 2013)

(applying framework to race-discrimination claim brought under § 1983); McCorvey v. Univ. of

Tex. Health Sci. Ctr., 2016 WL 8904949, at *14 (W.D. Tex. Dec. 21, 2016) (applying framework

to race-discrimination claim brought under Title VII); see also Cicalese, 924 F.3d at 767 (“If a

[Title VII] plaintiff’s disparate treatment claim depends on circumstantial evidence, he will

ultimately have to show that he can satisfy the McDonnell Douglas framework.”) (internal

quotation marks and citation omitted). It is when a plaintiff “d[oes] not allege any facts, direct or

circumstantial, that would suggest [the defendant’s] actions were based on [the plaintiff’s protected

status] or that [the defendant] treated similarly situated employees of [a status] other [than that of

plaintiff] more favorably” that his claim should be dismissed. Raj v. La. St. Univ., 714 F.3d 322,

331 (5th Cir. 2013) (emphasis added) (explaining that the plaintiff had failed to allege the second

element of a Title VII disparate-treatment claim, i.e., that such an action was taken “because of

[his] protected status,” although he had satisfied the first element, i.e., that he had suffered an

adverse employment action) (citation omitted; emphasis in original).

         Thus, while the Court reaffirms its prior statement that “a showing of discriminatory intent

or purpose is required to establish a valid equal protection claim,”123 upon further review,

particularly in light of Jones, it is apparent that such a showing – in the public-employment context,

for a disparate-treatment claim – can be made using circumstantial evidence under the McDonnell



         123
            R. Doc. 45 at 50 (quoting Doe v. Silsbee Indep. Sch. Dist., 402 F. App’x 852, 855 (5th Cir. 2010) (quoting
United States v. Crew, 916 F.2d 980, 984 (5th Cir. 1990))). As Plaintiffs note, R. Doc. 61 at 25 n.24, Doe was not an
employment case, and so it did not discuss the McDonnell Douglas framework. In response to Plaintiffs’ note,
Defendants, in conclusory fashion, state that “Doe is legally on point,” and also cite Kelley v. City of Wake Village for
the proposition that “an equal protection claim must show ‘discrimination against women was a motivating factor.’”
R. Doc. 67 at 6-7 (quoting Kelley v. City of Wake Vill., 264 F. App’x 437, 443 (5th Cir. 2008)). As previously
explained, proving discriminatory motive is indeed a requisite of an equal-protection claim, but in the employment
context, discrimination can be proven using circumstantial evidence under the McDonnell Douglas framework (plus
individual action).

                                                          30
      Case 2:19-cv-11793-BWA-DPC Document 84 Filed 08/04/20 Page 31 of 63



Douglas framework (plus allegations of particular actions by individual defendants) to allow an

inference of discriminatory intent, and so the pleadings should be analyzed accordingly. See

Wallace v. Tex. Tech Univ., 80 F.3d 1042, 1047-48 (5th Cir. 1996) (“To succeed on a claim of

intentional discrimination under Title VII [or] Section 1983, … a plaintiff must first prove a prima

facie case of discrimination. Generally, a plaintiff proves a prima facie case through a four-

element test that allows an inference of discrimination. But a prima facie case can also be proven

by direct evidence of discriminatory motive.”) (citations omitted); see also Lee v. Conecuh Cty.

Bd. of Ed., 634 F.2d 959, 962 (5th Cir. 1981) (“A McDonnell Douglas prima facie showing is …

simply proof of actions taken by the employer from which we infer discriminatory animus because

experience has proved that in the absence of any other explanation it is more likely than not that

those actions were bottomed on impermissible considerations.”) (quoting Furnco Constr. Corp. v.

Waters, 438 U.S. 567, 579-80 (1978)) (emphasis added).

         A prima facie case of employment discrimination requires that a plaintiff show: “(1)

membership in a protected class, (2) that she was subject to an adverse employment action, (3) that

she was qualified for her position, and (4) that she was replaced by someone outside of the

protected class, or in the case of disparate treatment, that others similarly situated were treated

more favorably.”124 McCorvey, 2016 WL 8904949, at *14 (citing Okoye v. Univ. of Tex. Hous.


         124
              As the Court reads the second amended complaint, Plaintiffs base their equal-protection claim on
allegations of disparate treatment in pay and benefits. See R. Doc. 50 at 39. Plaintiffs do also allege that they “were
fired for seeking a salary review and equal treatment for themselves and other women at LSU (New Orleans), while
… no male employee has been fired for asking for a raise,” R. Doc. 50 at 29, but it is unclear whether this alleged
unequal treatment forms a second basis for Plaintiffs’ equal-protection discrimination claim, especially because
neither side treats it as such in their memoranda.
          The Fifth Circuit has articulated a variation of the elements necessary to state a prima facie case of disparate
treatment for claims of discrimination in compensation (also called “disparate pay” or “wage discrimination” claims):
a plaintiff “must show that he was a member of a protected class and that he was paid less than a non-member for
work requiring substantially the same responsibility.” Mitchell, 895 F.3d at 370 (quoting Taylor v. United Parcel
Serv., Inc., 554 F.3d 510, 522 (5th Cir. 2008)) (applying framework to § 1983 claim); see also Goring v. Bd. of
Supervisors of La. St. Univ., 414 F. App’x 630, 633 (5th Cir. 2011) (applying framework to Title VII claim). This
requires showing that “his circumstances are ‘nearly identical’ to those of a better-paid employee who is not a member
of the protected class.” Mitchell, 895 F.3d at 370 (quoting Taylor, 554 F.3d at 523). At this point, the variation is of
no consequence. For purposes of Plaintiffs’ meeting the four elements required for a prima facie disparate-treatment

                                                           31
      Case 2:19-cv-11793-BWA-DPC Document 84 Filed 08/04/20 Page 32 of 63



Health Sci. Ctr., 245 F.3d 507, 512-13 (5th Cir. 2001) (alterations, internal quotation marks, and

citation omitted). Defendants maintain that Plaintiffs have not sufficiently alleged that male

employees who were allegedly treated more favorably were “similarly situated” in all material

respects.125 As Plaintiffs emphasize, the Court already found that Plaintiffs have sufficiently

alleged this element,126 and the Court declines Defendants’ invitation to revisit its conclusion at

this juncture. Defendants’ arguments concerning “job families” and other specifics of the alleged

similarities between Plaintiffs and male employees at LSU (New Orleans) are better suited for a

later stage of the proceedings. See Benoit, 2019 WL 4879326, at *4 (“The Court must not convert

the plausibility requirement of pleading into an analysis of whether [the] [p]laintiff is likely to

succeed on the merits. … Further discovery may establish that the [p]laintiff and these other

employees were not in ‘nearly identical’ circumstances … .”) (citations omitted).

         To determine that Plaintiffs have sufficiently alleged a § 1983 prima facie case of

discrimination based on circumstantial evidence, the Court must examine whether Plaintiffs have

alleged actions on the part of each individual defendant causing them unconstitutional harm, in

accordance with Jones.127 As to Hollier and Harman, Plaintiffs allege that the defendants “directed



claim, at issue is only whether they allege that they were treated differently than similarly-situated employees, i.e.,
those with substantially the same job responsibilities. See Benoit v. Norris Int’l Servs. LLC, 2019 WL 4879326, at *3
(W.D. La. Aug. 23, 2019) (“The Fifth Circuit defines ‘similarly situated’ narrowly. … Similarly situated individuals
must be ‘nearly identical’ and must fall outside the plaintiff’s protected class.”) (quoting Wheeler v. BL Dev. Corp.,
415 F.3d 399, 405 (5th Cir. 2005)), adopted, 2019 WL 4879130 (W.D. La. Oct. 2, 2019).
          125
              R. Docs. 56-1 at 10-13; 67 at 6.
          126
              R. Doc. 61 at 23 (citing R. Doc. 45 at 49-50). Plaintiffs note that Muslow also satisfies this element
“because ‘she was replaced by someone outside of the protected group,’ i.e., a male attorney.” Id. at 23 n.20 (quoting
R. Doc. 50 at ¶¶ 151-56, and citing Shields v. Boys Town La., Inc., 194 F. Supp. 3d 512, 517 (E.D. La. July 12, 2016)).
The Court does not, however, understand Plaintiffs to be asserting a § 1983 wrongful-termination claim under the
Equal Protection Clause (although they do include their termination among the bases of their Title VII gender-
discrimination claim, and their termination forms the primary basis of all their retaliation claims), to which being
replaced by someone outside of the protected group would be relevant. See R. Doc. 50 at 36-42. Plaintiffs assert a
disparate-treatment (or more specifically, disparate-pay) gender-based discrimination claim, for which the question is
whether they were treated differently than similarly-situated male employees, not whether they were replaced by
someone outside of the protected group.
          127
              While Defendants do not explicitly challenge the sufficiency of the pleadings in this regard, analysis of
this issue is warranted given their contesting whether Plaintiffs properly allege discriminatory intent on the part of
each defendant, since Plaintiffs can only avoid having to allege direct evidence of discrimination if they properly

                                                         32
      Case 2:19-cv-11793-BWA-DPC Document 84 Filed 08/04/20 Page 33 of 63



and used the Study in 2017 in setting salaries to Plaintiffs’ detriment and, in doing so, intentionally

understated salaries paid to men at LSU (New Orleans).”128 Plaintiffs also allege that despite their

placing Hollier and Harman on notice of gender pay disparities at LSU (New Orleans), “Hollier

and Harman took actions that exacerbated, rather than remedied, those disparities,” and that rather

than rectify allegedly illegal pay structures identified in the Study, “Hollier and Harman

aggravated them in October 2018 by awarding additional pay raises of between 2-10% to

Plaintiffs’ male counterparts.”129 These are not allegations, such as those made by the plaintiff in

Jones, in the passive voice, but rather allegations that Hollier and Harman’s actions caused the

allegedly discriminatory harm (disparate treatment in compensation). See 2020 WL 3250038, at

*3 (“[Jones] does not allege that the three individual [defendants] were the ones who interviewed

him, rejected him, or selected someone else for the job. Instead, Jones uses the passive voice and

says that a ‘white male’ with fewer qualifications and less experience ‘was ultimately hired.’”).

         Defendants point out that with regard to Harman, Plaintiffs “assert only that he ‘concurred’

or had ‘input’ on salary decisions [made] by Chancellor Hollier (his Supervisor).”130 But in Jones,

the Fifth Circuit cited a statement from its previous First Amendment retaliation decision in Sims

that “individual liability turns on traditional tort principles of whether the particular act was a

causal link in the termination” in holding that § 1983 plaintiffs claiming discrimination must plead

which actions of each individual defendant caused harm. Id. (quoting Sims, 894 F.3d at 641)

(emphasis added; internal quotation marks and citation omitted). In Sims, the court explained that

“[i]f an individual defendant’s animus against a coworker’s exercise of First Amendment rights is



assert a prima facie case of discrimination based on circumstantial evidence in accordance with Jones. Given the
Court’s disposition of the question whether Plaintiffs’ sufficiently pleaded a prima facie case of discrimination based
on circumstantial evidence, the Court does not now reach Plaintiffs’ arguments based on direct evidence of
discrimination.
         128
             R. Doc. 50 at 39.
         129
             Id. at 39-40.
         130
             R. Doc. 56-1 at 14.

                                                         33
      Case 2:19-cv-11793-BWA-DPC Document 84 Filed 08/04/20 Page 34 of 63



a link in the causal chain that leads to a plaintiff’s firing, the individual may be liable even if she

is not the final decisionmaker.” 894 F.3d at 639 (citations omitted). Plaintiffs have sufficiently

alleged that Harman’s actions were a link in the causal chain that led to the alleged disparate pay

to establish a prima facie case of discrimination against him.

         As for Skinner, Plaintiffs allege that “Skinner ratified Defendants Hollier and Harman’s

conduct by making intentional misrepresentations to Plaintiffs in response to their protected acts

of complaining about gendered pay disparities at LSU (New Orleans) including, but not limited

to, misrepresentations that the HR department at LSU (Baton Rouge) had performed a market

study for Plaintiffs’ positions.”131 Allegedly “ratifying” or otherwise covering up discriminatory

conduct is not the same as allegedly causing discriminatory harm. Under no interpretation of the

tort principle of causation could such alleged behavior be understood to have “caused” the alleged

harm; Skinner’s after-the-fact “intentional misrepresentations” could not have been a chain in the

causal link leading to the alleged discriminatory compensation. That Skinner’s conduct is not

alleged to have caused the harm is reinforced by Plaintiffs’ allegations that until February 2019

(when, “[g]iven how dismissive Hollier in particular was to issues of pay disparity,” they wrote

Skinner believing that he “would be more likely to take complaints of gender discrimination and

pay equity seriously”), they “had had no professional dealings with Skinner and did not know if

he was aware of the simmering discontent Hollier and Harman’s conduct had engendered among

women at LSU (New Orleans).”132 Essentially, Plaintiffs allege that they came to Skinner to

complain about the harm, not that Skinner himself caused it.133 Thus, Plaintiffs have failed to state


         131
             R. Doc. 50 at 40.
         132
             Id. at 25-26.
         133
             In the allegations relating to their § 1983 First Amendment retaliation claim, Plaintiffs also assert that
Skinner “treated Plaintiffs differently than other LSU employees when he refused to acknowledge, much less
investigate and respond to, Plaintiffs’ complaint,” and they allege the same against Hollier. R. Doc. 50 at 41. While
these allegations suggest a sort of discrimination, it is not an allegation of gender-based discrimination: Plaintiffs
allege that Skinner (and Hollier) treated them differently than “other” LSU employees, not male LSU employees. Nor

                                                         34
      Case 2:19-cv-11793-BWA-DPC Document 84 Filed 08/04/20 Page 35 of 63



a claim of disparate-treatment discrimination, in violation of the Equal Protection Clause, against

Skinner in his individual capacity, and so he is entitled to qualified immunity from this claim.

         In sum, Plaintiffs have properly alleged § 1983 equal-protection claims against Hollier and

Harman in their individual capacities, but not against Skinner. Defendants make no argument that

if Plaintiffs sufficiently state equal-protection claims for disparate treatment in compensation, such

a right (to be free of gender-based wage discrimination) was not clearly established at the time of

the alleged harm to trigger the second prong of the qualified-immunity analysis. That is not to say

that Hollier and Harman may not raise the issue later. Plaintiffs have stated violations of their

equal-protection rights on the part of Hollier and Harman, and so, for now, these two defendants

are not entitled to qualified immunity. See Jones, 2020 WL 3250038, at *2 (“[T]he sufficiency of

plaintiff’s pleadings is both inextricably intertwined with and directly implicated by the qualified-

immunity defense.”) (quoting Iqbal, 556 U.S. at 673) (alterations omitted).

             b. First Amendment retaliation

         Defendants maintain that Plaintiffs have failed to sufficiently allege violations of their First

Amendment rights committed by Hollier and Skinner because Plaintiffs’ alleged speech is, in

Defendants’ view, not protected by the First Amendment.134 They observe that Plaintiffs allege

retaliation by Skinner in making intentional misrepresentations to them when they complained to

him in the February 15, 2019 email, retaliation by Hollier when he directed that their job positions

be eliminated or retired, and retaliation in their being fired for seeking a salary review and equal

treatment for themselves and other women, all of which, Defendants say, is not protected

speech.135 According to Defendants, in all instances of speech allegedly made by Plaintiffs,


could such treatment constitute action causing the alleged discriminatory pay. The same goes for Plaintiffs’ allegation
that Skinner “acted with deliberate indifference” in response to the February 15, 2019 email and their request for the
LSU (Baton Rouge) market study. See id. at 26, 28.
         134
             R. Doc. 56-1 at 15-24.
         135
             Id. at 15 (citing R. Doc. 50 at ¶¶ 140, 209, 208).

                                                         35
     Case 2:19-cv-11793-BWA-DPC Document 84 Filed 08/04/20 Page 36 of 63



Plaintiffs were speaking as employees, not private citizens, because they learned of the matter of

which they allegedly spoke in the course of their employment with LSU and all the alleged

communications were made internally, either up the chain of command, to human-resources

officials, or to LSU coworkers.136 Defendants argue that the February 15, 2019 email is not speech

involving matters of public concern in that neither its content, context, nor form indicates the

speech is public: the email contains no specific statement complaining of gender discrimination, it

was sent internally to supervisors only, and there are no allegations of widespread public debate

over LSU’s pay practices at the time the email was sent.137 Turning to Plaintiffs’ alleged meetings

and communications with others at LSU,138 Defendants note that Plaintiffs assert that “such

communications were ‘textbook matters of public concern protected by the First Amendment,’”

despite admitting to the “‘presence of policies such as Permanent Memorandum-76’” directing

LSU employees to report financial irregularities;139 as such, Defendants argue, “Plaintiffs’ alleged

speech on ‘misuse of public funds and breach of the public trust’ was made as part of their duty as

LSU employees,” and was therefore employee speech.140 They argue that these communications

are similar to the February 15, 2019 email in that their content, form, and context are private.141

        Plaintiffs counter that they were indeed speaking as citizens, not employees, both when

they complained about gender-based pay disparities and when they reported the misuse of public

funds to benefit male employees.142 Regarding their complaints about LSU’s misuse of public



        136
             Id. at 16-18.
        137
             Id. at 19-23.
         138
             Defendants identify Plaintiffs’ alleged meetings and communications with others at LSU as: (1) a face-
to-face meeting between Muslow and Hollier; (2) Plaintiffs’ later meeting with Hollier; (3) a face-to-face meeting
between Muslow and the Director of Human Resources Management; (4) Plaintiffs’ conversations with the Assistant
Director (Employee Relations & Talent Management); and (5) Muslow’s alerting the other woman direct-report and
other women employees at LSU (New Orleans) about the Study. Id. at 23 (citing R. Doc. 50 at ¶¶ 44, 96-98, 128).
         139
             Id. (quoting R. Doc. 50 at ¶ 92).
         140
             Id. (citation omitted)
         141
             Id. at 23-24.
         142
             R. Doc. 61 at 28.

                                                        36
     Case 2:19-cv-11793-BWA-DPC Document 84 Filed 08/04/20 Page 37 of 63



funds, Plaintiffs argue that the statement in Permanent Memorandum-76 directing employees to

report financial irregularities is a “general job-imposed obligation” which, under the Supreme

Court’s holding in Lane v. Franks, does not qualify as an employee’s official duty rendering

communications made pursuant to the duty employee speech.143 Plaintiffs also point to their

allegation that such complaints were not “ordinarily within the scope of their jobs as attorneys

because these complaints ‘were not sought or intended as legal advice.’”144 Plaintiffs argue that

their speech involves matters of public concern because (1) the content of their complaints of

gender-based pay disparity were already found to touch on a matter of public concern (gender

discrimination), and their complaints of misuse of state funds benefitting male employees also

relate to a matter of public concern, viz., malfeasance, corruption, or breach of the public trust; (2)

while their complaints were submitted internally, this form of communication is not dispositive,

but rather “of marginal relevance”; and (3) the context of their speech was public because their

complaints concerned gender discrimination affecting not only themselves but also other women

in the Chancellor’s Office and at LSU (New Orleans) generally, and the pay inequities revealed

by the Study were “a common topic of discussion among women employees”; they also point to

the governor of Louisiana’s stances on gender pay disparities in the state, and events occurring

after their termination, including the filing of other gender discrimination complaints in fall 2019,

and the Faculty Senate’s subsequently expressing concerns to Hollier over salary transparency and

gender pay disparities.145

        The First Amendment protects public employees, under certain circumstances, when they

speak as private citizens on a matter of public concern. Garcetti v. Ceballos, 547 U.S. 410, 417



         143
             Id. at 29 (quoting Anderson v. Valdez (Anderson II), 913 F.3d 472, 477 (5th Cir. 2019) (citing Lane v.
Franks, 573 U.S. 228 (2014))).
         144
             Id. at 29-30 (quoting R. Doc. 50 at 19-20).
         145
             Id. at 30-33.

                                                        37
      Case 2:19-cv-11793-BWA-DPC Document 84 Filed 08/04/20 Page 38 of 63



(2006). While public employees “do not surrender all their First Amendment rights by reason of

their employment,” their right to speak as citizens on matters of public concern is not absolute

because “when a citizen enters government service, the citizen by necessity must accept certain

limitations on his or her freedom.” Anderson II, 913 F.3d at 476-77 (quoting Garcetti, 547 U.S.

at 417-18) (alterations omitted). Therefore, to establish a § 1983 claim for employment retaliation

related to speech, a plaintiff-employee must prove that: (1) she suffered an adverse employment

decision; (2) she spoke as a citizen on a matter of public concern; (3) her interest in the speech

outweighed the government’s interest in efficient provision of public services; and (4) her

protected speech motivated the adverse decision. Id. (citing Anderson v. Valdez (Anderson I), 845

F.3d 580, 590 (5th Cir. 2016)); Malin v. Orleans Par. Comms. Dist., 718 F. App’x 264, 267 (5th

Cir. 2018) (citing Gibson v. Kilpatrick (Gibson III), 838 F.3d 476, 481 (5th Cir. 2016)).146

Defendants challenge only the second prong.

         A public employee does not speak as a citizen for purposes of the First Amendment if she

made statements pursuant to her official duties. Garcetti, 547 U.S. at 421; Cutrer v. McMillan,

308 F. App’x 819, 821 (5th Cir. 2009). Making this determination requires a fact-intensive

analysis, for which the critical question is “whether the speech at issue is itself ordinarily within

the scope of an employee’s duties, not whether it merely concerns those duties.” Rodriguez v. City

of Corpus Christi, 687 F. App’x 386, 389 (5th Cir. 2017) (quoting Lane v. Franks, 573 U.S. at


          146
              In Gibson, following the district court’s holding that the mayor-defendant was not entitled to qualified
immunity from the plaintiff’s First Amendment retaliation claim, the Fifth Circuit reversed, holding that the plaintiff’s
speech concerning the mayor’s misappropriation of city funds to state and local authorities was not protected by the
First Amendment because he spoke in his capacity as an employee (specifically, as chief of police). Gibson v.
Kilpatrick (Gibson I), 734 F.3d 395, 406 (5th Cir. 2013). The Supreme Court then vacated Gibson I and remanded it
for reconsideration in light of Lane v. Franks. Gibson v. Kilpatrick, 573 U.S. 942 (2014). The Fifth Circuit then
determined that Lane did not significantly change the employee/citizen speech (Garcetti) analysis and primarily was
“an application of prior Supreme Court precedent,” and accordingly again reversed the denial of qualified immunity,
finding no violation of clearly established rights. Gibson v. Kilpatrick (Gibson II), 773 F.3d 661, 667, 673 (5th Cir.
2014). Left remaining was the plaintiff’s First Amendment retaliation claim against the city over whether he was fired
for suing the mayor; as to this speech, the Fifth Circuit held in Gibson III that he spoke as a citizen, but then determined
that the speech did not involve matters of public concern. 838 F.3d at 481-82, 487.

                                                            38
     Case 2:19-cv-11793-BWA-DPC Document 84 Filed 08/04/20 Page 39 of 63



240). The focus of this analysis is on “the role of the speaker, rather than the content of the speech.”

Rodriguez, 687 F. App’x at 389 (citations omitted). Even if a claimant has demonstrated she spoke

as a citizen, a court must then determine whether the speech is on a matter of public concern by

analyzing “the content, form, and context of a given statement, as revealed by the whole record.”

Gibson III, 838 F.3d at 482 (quoting Connick v. Myers, 461 U.S. 138, 147-48 (1983)).

       In its April 14, 2020 Order & Reasons, the Court identified two categories of Plaintiffs’

speech for which they alleged retaliation in the first amended complaint: (1) the February 15, 2019

email, and, to the extent they alleged retaliation for such speech, other instances of their

complaining about gender pay disparities, such as the face-to-face meeting between Muslow and

Hollier in 2017; and (2) reporting instances of male employees being paid for work they were not

performing.147 Addressing the February 15, 2019 email, the Court declined to consider the fact-

intensive question whether Plaintiffs had spoken in this instance as employees or citizens, an issue

which neither side had addressed, and found that the speech as a whole did not involve matters of

public concern because while its content marginally weighed in favor of finding it addressed a

public concern (the email could, though barely, be read to raise gender discrimination by stating

that Plaintiffs’ salaries should be raised “to ameliorate the environment at LSU (New Orleans) that

has not seemed historically to view equity as potentially a gendered issue”),148 its form was private

in that it was an internal email addressed to supervisors only, without any indication of an intent

to “go public,” and sought relief only for Plaintiffs, and its context was also private in that there

was no allegation of widespread public debate over gender pay disparities or discrimination at

LSU (New Orleans) or LSU as a whole.149 Turning to Plaintiffs’ reporting instances of male

employees being paid for work they were not performing, the Court found that Plaintiffs had


       147
           R. Doc. 45 at 40 & n.128.
       148
           Id. at 43 (quoting R. Doc. 31-2 at 1) (brackets omitted).
       149
           Id. at 43-46

                                                        39
      Case 2:19-cv-11793-BWA-DPC Document 84 Filed 08/04/20 Page 40 of 63



spoken as employees, not citizens, because they specifically alleged that they reported these

instances “in fulfillment of the requirements of Permanent Memorandum-76,”150 which provides

that all LSU employees are to report “known or suspected incidents of financial irregularities.”151

         In articulating their First Amendment retaliation claim in the second amended complaint,

Plaintiffs allege that “Skinner illegally retaliated against Plaintiffs when they complained to him

in their February 15 email, made intentional misrepresentations to Plaintiffs in response to their

protected acts of complaining about gendered pay disparities at LSU (New Orleans),” and that

Hollier “likewise illegally retaliated against Plaintiffs by directing that their job positions be

‘eliminated’ or ‘retired’ not once, but twice, the latest occurring in a backdated letter sent after

notice of Plaintiffs’ EEOC charges.”152 Plaintiffs also allege that they “were fired for seeking a

salary review and equal treatment for themselves and other women at LSU (New Orleans)”153 and

that the “decision to ‘rescind’ Plaintiffs’ Employment Contracts was done in retaliation for

Plaintiffs’ February 15, 2019 complaint of gender discrimination against themselves and other

women at LSU (New Orleans) as shown by the Study attached to Plaintiffs’ email, as well as their

requests for equal pay.”154 Thus, Plaintiffs allege that Hollier and Skinner retaliated against them

for sending the February 15, 2019 email, filing EEOC charges, and otherwise speaking about their

salaries and gender pay disparities. As in its April 14, 2020 Order & Reasons, the Court groups

these communications together for purposes of analysis, except that now it separately analyzes the

filing of the EEOC charges, as well as Plaintiffs’ new allegations that they spoke to non-supervisor



         150
              Id. at 46 (quoting R. Doc. 31 at 20) (emphasis omitted).
         151
              Id. (quoting R. Doc. 35-1 at 16 (Defendants’ memorandum)); see also Permanent Memorandum 76:
Detection, Reporting and Investigation of Incidents of Financial Irregularity, LA. ST. UNIV. (Aug. 1, 2014),
https://www.lsu.edu/administration/policies/pmfiles/pm-76.pdf.
          152
              R. Doc. 50 at 41.
          153
              Id. at 29. In the first amended complaint, they similarly alleged that they “were fired for merely asking
for equal pay for themselves and the other women at LSU (New Orleans), while male employees were knowingly paid
salaries for work they did not perform in violation of the Equal Protection Clause.” R. Doc. 31 at 20.
          154
              R. Doc. 50 at 26.

                                                         40
        Case 2:19-cv-11793-BWA-DPC Document 84 Filed 08/04/20 Page 41 of 63



LSU (New Orleans) women employees about the gender pay disparities purportedly revealed in

the Study.155 Plaintiffs also allege that their reporting instances of LSU (New Orleans) paying

men salaries and benefits for jobs they did not perform are matters of public concern protected by

the First Amendment, indicating – although it is less than clear – that they base their First

Amendment retaliation claim on this speech as well.156 The Court once again distinguishes this

alleged speech from that over gender pay disparities.

        Communications to supervisors and directors over salaries and pay disparities157

         In addition to Plaintiffs’ February 15, 2019 email addressed to Skinner, Plaintiffs allege

that (1) in 2017, following release of the Study and learning that neither she nor the other woman

direct-report, nor a third woman in the Chancellor’s Office, would be raised to the minimum

salaries for their paygrades, “Muslow confronted Hollier in a face-to-face meeting” in which she

“explicitly advised Hollier that gender pay disparities existed at LSU (New Orleans), specifically

in the Chancellor’s Office; that Hollier was not ameliorating those disparities despite his

knowledge of them; and, that those persistent disparities posed a risk to the institution,” and that

she “advocated at the same time for the second female direct report, as well as the other woman

within the Chancellor’s Office who was not a direct report but who was subject to the same

treatment, to be granted equity raises to at least the minimum salaries for their respective

paygrades,” to which Hollier “begrudgingly agreed”;158 (2) following Plaintiffs’ viewing of the

full Study in October 2018, and the awarding of pay raises to Plaintiffs’ “male counterparts” – but




         155
             See id. at 21.
         156
             See id. at 19-20 (redacted allegations); see also R. Doc. 50-4 at 19-20 (sealed unredacted allegations).
         157
             In its April 14, 2020 Order & Reasons, the Court focused its analysis on the February 15, 2019 email,
explaining that this analysis applied to Plaintiffs’ other communications over pay disparities in the same way. R. Doc.
45 at 40 n.128. While still generally analyzing the speech together, the Court now distinguishes between the instances
of speech when material.
         158
             R. Doc. 50 at 10.

                                                         41
     Case 2:19-cv-11793-BWA-DPC Document 84 Filed 08/04/20 Page 42 of 63



not Plaintiffs – that same month,159 “[i]n a face-to-face meeting, Muslow complained to the

Director of [Human Resources Management] about the 2018 pay increases and specifically raised

the issue of gender pay disparity at LSU (New Orleans) that the 2017 Study revealed,” in response

to which the director allegedly did not disagree but took no action;160 (3) “Plaintiffs also had

frequent conversations with the Assistant Director (Employee Relations & Talent Management)

about the same topic”;161 and (4) after Skinner notified Plaintiffs that their employment contracts

had been rescinded “pending further review,” Plaintiffs met with Hollier to discuss the rescission

and their positions.162

       Defendants argue that Plaintiffs spoke as employees, not citizens, in these instances

because they learned of the matters on which they spoke in the course of their employment with

LSU, and because Muslow viewed the full Study in October 2018 “as part of her job duty to

respond to a public records request.”163 Furthermore, they say, the February 15, 2019 email is

“signed by Muslow as Chief Counsel, LSUHSC-NO, sent only to Skinner …, and states in bold

the e-mail may contain confidential or privileged information ‘intended only for the use of’

recipient.”164 Defendants add that the meetings and conversations with Hollier, the Director of

Human Resources Management (“HRM”), and the Assistant Director (Employee Relations &

Talent Management) occurred in Plaintiffs’ roles as employees going up the chain of command

and to human-resources officials.165 Plaintiffs do not specifically address whether they spoke as

citizens or employees when making these communications.166




       159
           Id. at 11, 16.
       160
           Id. at 21.
       161
           Id.
       162
           Id. at 26-27.
       163
           R. Doc. 56-1 at 17.
       164
           Id. (quoting R. Doc. 50-2) (emphasis omitted).
       165
           Id. at 17-18.
       166
           See R. Doc. 61 at 29-30.

                                                       42
     Case 2:19-cv-11793-BWA-DPC Document 84 Filed 08/04/20 Page 43 of 63



       In Lane, the Supreme Court “focused on ‘the scope of ordinary job responsibilities’ as the

critical factor for whether speech was made as an employee or a citizen, holding that a public

employee who was subpoenaed to testify at the criminal trial of an employee he had fired spoke

as a citizen rather than an employee,” even though “the testimony ‘related to his public

employment or concerned information learned during that employment,’ because it was

‘undisputed’ that his ‘ordinary job responsibilities did not include testifying in court proceedings.”

Gibson III, 838 F.3d at 482 (quoting Lane, 573 U.S. at 237-40) (brackets omitted). The Fifth

Circuit has explained that “a public employee’s speech is made pursuant to his or her official duties

when it is ‘made in the course of performing his employment.’” Corn, 954 F.3d at 277 (quoting

Anderson I, 845 F.3d at 595 (quoting Williams v. Dallas Indep. Sch. Dist., 480 F.3d 689, 694 (5th

Cir. 2007))). To aid in the evaluation of this question, the Fifth Circuit has consulted state agency

law, specifically asking “whether the employee was subject to the employer’s control and whether

the employee’s course of conduct was intended to serve any purpose of the employer.” Rodriguez,

687 F. App’x at 389 (quoting Anderson I, 845 F.3d at 594-99) (alterations omitted). It has “also

determined that a public employee acts as an employee, rather than a citizen, when he decides to

raise complaints about his job duties up the ‘chain of command.’” Id. (quoting Davis v. McKinney,

518 F.3d 304, 313 (5th Cir. 2008)). The Fifth Circuit also considers factors, none of which is

dispositive, such as “job descriptions, whether the employee communicated with coworkers or

with supervisors, whether the speech resulted from special knowledge gained as an employee, and

whether the speech was directed internally or externally.” Johnson v. Halstead, 916 F.3d 410, 422

(5th Cir. 2019) (citing Rogers v. City of Yoakum, 660 F. App’x 279, 283 (5th Cir. 2016) (citing

Davis, 518 F.3d at 313)).




                                                 43
      Case 2:19-cv-11793-BWA-DPC Document 84 Filed 08/04/20 Page 44 of 63



         In communicating with supervisors167 and human-resources directors168 about their salaries

and the gender pay disparities allegedly reflected in the Study, Plaintiffs were likely speaking as

employees because “complaints made up the chain of command about conditions in a workplace

are often held [to be] unprotected,” Johnson, 916 F.3d at 423, and all of these communications

were made internally to supervisors or human-resources officials, and resulted at least in part from

special knowledge gained as employees. That Plaintiffs allegedly were speaking on gender

discrimination at LSU (New Orleans) more broadly, not only on their own employment or to

vindicate their own rights, clouds the picture of this fact-intensive question.169 Cf. id. (holding that

the defendant was entitled to qualified immunity because it was “not clearly established that an

internal complaint of discrimination made only to supervisors, primarily to vindicate one’s own



         167
              Plaintiffs argue that, in writing the February 15, 2019 email to Skinner, they were “essentially ‘speaking
out of school’ to try to get relief.” R. Doc. 61 at 30 (quoting R. Doc. 50 at ¶ 119) (brackets omitted). Defendants
counter that “[t]his assertion … overlooks the fact that the Complaint admits Skinner was General Counsel for the
OGC (Baton Rouge) at the time, and the OGC is where Plaintiffs[’] former legal positions had been consolidated,”
and so “the e-mail was not ‘out of school’ and was a complaint up the chain of command.” R. Doc. 67 at 9 (citations
omitted; emphasis in original). It is unclear from the second amended complaint whether Plaintiffs’ positions were
consolidated at the time they were still employed at LSU; Plaintiffs allege that they believed they had transitioned to
the OGC upon completion of the human-resources process when Skinner rescinded their employment contracts with
the OGC (also described as the OGC’s offers of employment). See R. Doc. 50 at 26-27. But because Plaintiffs were
addressing their salaries with the OGC, see R. Doc. 50-2, Skinner was the most appropriate person to receive the
complaint, especially since Plaintiffs allege that Hollier and Harman were at least partially responsible for the alleged
discriminatory pay. See, e.g., Gibson II, 773 F.3d at 671 (explaining that where “the employee is reporting the
misconduct of his supervisor, an outside agency may be the most appropriate entity to which to report the
misconduct”).
          168
              The human-resources officials with whom Plaintiffs spoke were not their supervisors, but in Rodriguez,
the Fifth Circuit held that the plaintiff’s “raising of concerns about an incident that she witnessed at work with her
employer’s human resources department, rather than to the public, represents a chain-of-command complaint that is
ordinarily within the scope of every public employee’s duty.” Rodriguez, 687 F. App’x at 390 (citations omitted).
That being said, in Rodriguez, the plaintiff was asked to send a statement to human resources by her superior. Id.
(“[The plaintiff] thus did not act solely on her own initiative but did so pursuant to a supervisor’s directive.”). Plaintiffs
do not allege that they were directed to address their complaints to these officials.
          169
              However, Plaintiffs do not allege that they spoke on gender pay disparities or gender discrimination at
LSU (New Orleans), or were in any way speaking to vindicate the rights of others, when they met with Hollier
following the February 15, 2019 email; rather, they allege that they discussed only the rescission of their offers of
employment with the OGC, and that Hollier acted with deliberate indifference to their complaint, “consistent with his
previous disregard for pay inequities and gender discrimination.” R. Doc. 50 at 27 (emphasis added). In speaking
with their supervisor about their own employment only, Plaintiffs were undoubtedly speaking as employees not
citizens, and they were not speaking on matters of public concern. See Harmon v. Dallas Cty., 927 F.3d 884, 894 (5th
Cir. 2019) (“By its very nature, … an employee’s grievance from termination will not ordinarily constitute a matter
of public concern.”) (citations omitted).

                                                             44
     Case 2:19-cv-11793-BWA-DPC Document 84 Filed 08/04/20 Page 45 of 63



rights, qualifies as speech made as a ‘citizen’ rather than as an ‘employee’”) (citation omitted).

Thus, as it did in its previous Order & Reasons, the Court turns to the second question of the

analysis whether speech is protected by the First Amendment: did Plaintiffs’ communications

address matters of public concern?

       “Speech involves matters of public concern when it can be fairly considered as relating to

any matter of political, social, or other concern to the community or when it is a subject of

legitimate news interest; that is, a subject of general interest and of value and concern to the

public.” Gibson III, 838 F.3d at 482 (citations and quotation marks omitted). In considering the

content, form, and context of a statement to determine whether it involves matters of public

concern, “no factor is dispositive.” Snyder v. Phelps, 562 U.S. 443, 454 (2011). Yet, it has been

said that “context and form are weighed more heavily than content.” Davis v. Matagorda Cty.,

2019 WL 1015341, at *9 (S.D. Tex. Mar. 4, 2019) (citing Teague v. City of Flower Mound, 179

F.3d 377, 382 (5th Cir. 1999)), adopted, 2019 WL 1367560 (S.D. Tex. Mar. 26, 2019).

                                             Content

       “The content of speech concerns a matter of public concern ‘if releasing the speech to the

public would inform the populace of more than the fact of an employee’s employment grievance.’”

Dumas, 2017 WL 1969641, at *6 (quoting Branton v. City of Dallas, 272 F.3d 730, 740 (5th Cir.

2001)) (alterations omitted). In mixed-speech cases, “the content of the speech may relate to the

public concern if it does not involve solely personal matters or strictly a discussion of management

policies that is only interesting to the public by virtue of the manager’s status as an arm of the

government.” Kennedy v. Tangipahoa Par. Library Bd. of Control, 224 F.3d 359, 372 (5th Cir.

2000) (discerning principles from review of Fifth Circuit mixed-speech precedent) (citations

omitted).




                                                45
      Case 2:19-cv-11793-BWA-DPC Document 84 Filed 08/04/20 Page 46 of 63



         As Plaintiffs remind Defendants, the Court already found that the content of Plaintiffs’

speech touches on a matter of public concern, viz., gender discrimination.170 Yet, Defendants insist

that the “single tangential reference to a ‘potentially gendered issue’ is not a specific statement of

alleged gender discrimination.”171 As to the February 15, 2019 email, the Court agrees with

Defendants that it is a stretch to read Plaintiffs’ language as raising gender discrimination at LSU,

but declines to reconsider the question at this juncture. Furthermore, Plaintiffs allege that, while

primarily addressing their own salaries, they specifically brought up pay disparities and gender

discrimination at LSU (New Orleans) in the 2017 meeting with Hollier and in their

communications with human-resources officials. Based on the pleadings, the content of Plaintiffs’

speech marginally weighs in favor of finding it involves a matter of public concern.

                                                        Form

         “[A]nalysis of the form of the employee’s speech focuses primarily on two factors: (1) the

simple form or format of the speech,” i.e., “the medium used by the speaker and the intended

audience”; and “(2) the speaker’s motivation.” Bates v. Univ. of Tex. Med. Branch, 425 F. Supp.

2d 826, 845 (S.D. Tex. 2003). The latter “comes down to a simple question in most cases: Does

the employee seek only personal benefits, or does he or she seek a broader remedy that will serve

the public interest?” Id.172 Speech made privately instead of publicly weighs against concluding

that it is on a matter of public concern. See Gibson III, 838 F.3d at 486 (concluding that the form

of the speech, a personal-capacity lawsuit, rather than a report to state authorities or a speech made

at a public meeting, significantly supported concluding it was not a matter of public concern); see



         170
              R. Doc. 61 at 30 (citing R. Doc. 45 at 46).
         171
              R. Doc. 56-1 at 20 (quotation marks and citations omitted).
          172
              The Fifth Circuit has also analyzed a speaker’s motivation as a separate factor, supplementary to the
content-form-context test. See Markos v. City of Atlanta, 364 F.3d 567, 572 (5th Cir. 2004) (explaining that while a
speaker-employee’s motivation does not supplant the three factors delineated in Connick v. Myers, it is relevant to the
inquiry).

                                                         46
     Case 2:19-cv-11793-BWA-DPC Document 84 Filed 08/04/20 Page 47 of 63



also Kennedy, 224 F.3d at 374 (“‘The fact that plaintiffs chose not to publicize their complaints is

not dispositive.’ … ‘Rather, the publicization of the speech at issue, appropriately viewed, is

simply another factor to be weighed in analyzing whether the speech addressed matters of public

concern.’”) (quoting Benningfield v. City of Hous., 157 F.3d 369, 374 (5th Cir. 1998), and

Thompson v. City of Starkville, 901 F.2d 456, 466 (5th Cir. 1990)) (internal brackets and ellipses

omitted).

       In its April 14, 2020 Order & Reasons, the Court found – and still finds – that the medium

of the February 15, 2019 email is private in that it is unquestionably an internal email sent by

Plaintiffs to a supervisor (Skinner) only.173 The same goes for Plaintiffs’ private meetings with

Hollier and human-resources officials. As for Plaintiffs’ motivation, there is still no indication

that Plaintiffs sought pay raises for others in the February 15, 2019 email. However, Plaintiffs

now allege that in the 2017 meeting with Hollier, “Muslow advocated at the same time [as for

herself] for the second female direct report, as well as the other woman within the Chancellor’s

Office who was not a direct report but who was subject to the same treatment, to be granted equity

raises to at least the minimum salaries for their respective paygrades.”174 Plaintiffs also now allege

that when “Hollier begrudgingly agreed to increase Muslow’s salary to the minimum amount for

her N43 paygrade,” he “did the exact same thing with respect to the two women for whom Muslow

advocated – agreed to raise them to the minimum amount for their respective paygrades, but no

more.”175 Therefore, in this instance, it appears that Muslow allegedly sought relief for others, not

just herself. That being said, that Muslow advocated only for two women in the Chancellor’s

Office, not all women at LSU (New Orleans), is telling: one would think that a person advocating

to end alleged gender pay disparities at LSU (New Orleans) would advocate for all women


       173
           R. Doc. 45 at 43.
       174
           R. Doc. 50 at 10; cf. R. Doc. 31 at 8.
       175
           R. Doc. 50 at 10; cf. R. Doc. 31 at 8.

                                                    47
     Case 2:19-cv-11793-BWA-DPC Document 84 Filed 08/04/20 Page 48 of 63



allegedly affected. Still, at that point, before Plaintiffs had viewed the full Study, it is possible that

Muslow would have been concerned mostly about the women in the Chancellor’s Office: Plaintiffs

now allege that in 2017, “Muslow pressed staff within HRM for more information about the

Study,” requests which were not fully answered, and that “the Director of HRM specifically

flagged Muslow’s salary as concerning, as well as the salaries of other women in the Chancellor’s

Office.”176 Plaintiffs’ vague allegations regarding their conversations with human-resources

officials in 2018 do not allow the Court to determine whether they sought relief solely for

themselves or also for others.177 In sum, only Muslow’s speech in her 2017 meeting with Hollier

– albeit private in medium – indicates that she was not solely seeking personal relief. At most,

this factor is neutral as it pertains to that speech only. Overall, the form of Plaintiffs’ speech is

private.

                                                     Context

        “The context inquiry analyzes the underlying philosophical, political, and social

circumstances surrounding an employee’s speech.” Davis v. Allen Par. Serv. Dist., 210 F. App’x

404, 410 (5th Cir. 2006) (citation omitted). Speech is made in the context of a matter of public

concern when it occurs “against a backdrop of widespread debate in the community” rather than

when it is “made solely in furtherance of a personal employer-employee dispute.” Gibson III, 838

F.3d at 486-87 (citations and quotation marks omitted). Even “[s]peech that is purely private in

form may qualify as public-concern speech if the context shows a relation to a matter of active and

articulated public concern.” Bates, 425 F. Supp. 2d at 847. The Bates court explains that “[f]or

example, in Givhan [v. Western Line Consolidated School District, 439 U.S. 410 (1979)], the form


        176
             R. Doc. 50 at 9.
        177
             See R. Doc. 50 at 21 (“Muslow complained to the Director of HRM about the 2018 pay increases and
specifically raised the issue of gender pay disparity at LSU (New Orleans) that the 2017 Study revealed. … Plaintiffs
also had frequent conversations with the Assistant Director (Employee Relations & Talent Management) about the
same topic … .”).

                                                        48
     Case 2:19-cv-11793-BWA-DPC Document 84 Filed 08/04/20 Page 49 of 63



of speech was private, but the teacher spoke against a background of active public debate on school

desegregation and employment policies in her district. In fact, at the time that Givhan was

terminated, her school district was the subject of a desegregation order … .” Bates, 425 F. Supp.

2d at 847 (citing Givhan, 439 U.S. at 411). In contrast to Givhan, in Bates, “nothing about the

context of [the plaintiffs’] speech,” which consisted of grievances and EEOC charges in

furtherance of their personal employment disputes, “indicate[d] that the public had an active

interest in any matter connected with or related to the conditions of [their] employment.” Id. at

848 (finding that the context of the speech was “wholly private”).

       In its previous Order & Reasons, the Court explained that Plaintiffs did not allege “any

‘active and articulated public interest’ in gender discrimination at LSU (New Orleans), or even

LSU as a whole,” or “any ‘widespread debate in the community’ over LSU’s treatment and pay of

its female employees.”178 Plaintiffs point to new allegations indicating, in their view, that the “pay

inequities revealed by the [Study] were a common topic of discussion among women employees,

who had ‘significant resignation and fear that even systemic gender discrimination laid bare by the

Study would not be remedied and any complaints would be met with harsh retaliation, including

termination,” and that events following Plaintiffs’ discharge show that other individuals in the

community were concerned about gender discrimination and public corruption at LSU (New

Orleans), as reflected by the seven anonymous complaints, including complaints about gender

discrimination, made to LSU’s ethics hotline in September and October 2019, Hollier’s

acknowledging a concern about the absence of women in senior leadership positions in a

presentation to the Faculty Senate in October 2019, and the Faculty Senate’s expressing concerns

over “transparency in terms of salaries” and asking for “more accountability in our programs to




       178
             R. Doc. 45 at 46 (quoting Bates, 425 F. Supp. 2d at 847-48, and Gibson III, 838 F.3d at 486-87).

                                                         49
     Case 2:19-cv-11793-BWA-DPC Document 84 Filed 08/04/20 Page 50 of 63



make sure female employees are paid equivalently as our male employees with the same

rank/experience.”179 Defendants respond that Plaintiffs’ speech was all made in the workplace,

and their “reliance on events that allegedly occurred several months after Plaintiffs’ discharge also

fails to show that their alleged speech several months earlier was made in any context other than

as an employee with a private dispute.”180

       That the second amended complaint includes allegations of some debate and discussion in

the LSU (New Orleans) Faculty Senate over gender discrimination and, specifically, pay

disparities at LSU (New Orleans) after Plaintiffs’ alleged speech was made and their employment

terminated cannot show that Plaintiffs’ speech was made “in the context of a continuing

commentary that had originated in a public forum, ” Markos, 364 F.3d at 572 (citations and

alteration omitted; emphasis added), “against the backdrop of ongoing commentary and debate in

the press,” Kennedy, 224 F.3d at 373 (citation omitted; emphasis added), or “against a background

of active public debate.” Bates, 425 F. Supp. 2d at 847 (citations omitted; emphasis added).

Plaintiffs do not point the Court to any case in which community debate occurring after the speech

was made meant that the speech’s context was public.

       Nor are Plaintiffs’ allegations over the governor of Louisiana’s positions on equal pay and

efforts to combat pay secrecy any help to Plaintiffs.181 Public debate over gender pay disparities

in Louisiana generally does not indicate that there existed “widespread public debate” over pay

disparities at LSU (New Orleans), or LSU as a whole. Plaintiffs do not provide any case in which

a court has looked to a general topic of controversy in the nation or the state to indicate there was

“widespread public debate” on the subject in the relevant context of the speech at issue. On the

contrary, courts finding that the context of speech is public have consistently pointed to public


       179
           R. Doc. 61 at 32-33 (quoting R .Doc. 50 at ¶¶ 96-98, 157-61, & 175).
       180
           R. Doc. 67 at 9 (emphasis omitted).
       181
           R. Doc. 61 at 32 n.29 (quoting R. Doc. 50 at ¶¶ 93, 177).

                                                      50
     Case 2:19-cv-11793-BWA-DPC Document 84 Filed 08/04/20 Page 51 of 63



debate on the specific subject matter in question. In Givham, for example, the speech’s context

was public not because there was an “active and articulated public concern” regarding racial

discrimination and school desegregation generally; rather, there existed ongoing public debate

over these issues as they pertained specifically to the plaintiff’s school district, “the very subject

of her speech.” Bates, 425 F. Supp. 2d at 848 (citing Givham, 439 U.S. at 411-13). In Markos,

the plaintiff, a police sergeant, had been approached by a journalist who desired information

regarding a coworker’s alleged use of excessive force and the incident’s subsequent handling by

his superiors; by the time his statements were published, “there had already been a previous article

published on this controversy.” 364 F.3d at 569, 572 (emphasis added). In other words, not only

had the plaintiff been approached by a journalist, there already existed press on the relevant

incident by the time he made the speech in question; the Fifth Circuit did not rely or even discuss

public debate on policing practices generally. In Kennedy, the plaintiff, a librarian, wrote a letter

– initially private but eventually obtained by members of the community and discussed in a

newspaper article – concerning a brutal crime which occurred at the library where she was

employed, in which she proposed updates to parish library safety policy; news of the incident had

“left the community in an uproar” and “sparked intense media scrutiny and gossip.” 224 F.3d at

361, 374. The context was public not because there existed debate over public safety at libraries

generally; rather, at the time the plaintiff wrote the letter, the local community was already in the

midst of debating crime prevention in that very parish’s library system as a result of the incident.

       Finally, that Plaintiffs allege they had approached other women employees at LSU (New

Orleans) to discuss the pay disparities allegedly revealed by the Study does not indicate that there

existed widespread public debate or concern in the community.182 That Plaintiffs allege that




       182
             See R. Doc. 50 at 21.

                                                 51
       Case 2:19-cv-11793-BWA-DPC Document 84 Filed 08/04/20 Page 52 of 63



Muslow discussed the issue with “many” women employees in LSU (New Orleans), not only

women working in the Chancellor’s Office,183 indicates there may have been some concern on the

issue among the broader LSU (New Orleans) community, but this is far from sufficient to show

that the university or local community had been debating it at the time. As the cases above

illustrate, the context of speech is typically only found to be public when the specific topic has

already garnered the attention of local media and the broader, non-employee community. That is

not the context in which Plaintiffs’ speech allegedly occurred. The context of this speech is private.

        When viewed and balanced together, the content, form, and context of Plaintiffs’ speech

weigh against finding that any of their communications to supervisors over salaries and gender

pay disparities involves matters of public concern. This speech is not protected by the First

Amendment.

       Filing EEOC charges

        Defendants argue that Plaintiffs spoke as employees in filing EEOC charges, noting that

Plaintiffs do not allege that they filed EEOC charges seeking class-wide relief; rather, Defendants

assert, at all times Plaintiffs have sought individual relief for themselves for personal workplace

issues.184 Plaintiffs do not specifically address whether they spoke as citizens on matters of public

concern in filing EEOC charges.185

        “When a public employee takes job concerns to external agencies, such communications

are ordinarily made as a citizen rather than an employee.” Cutrer, 308 F. App’x at 821 (citing

Davis, 518 F.3d at 313). Filing EEOC charges on their own behalf could not have been within the

scope of Plaintiffs’ employment as in-house counsel at LSU (New Orleans). Even if Plaintiffs

spoke as citizens in filing EEOC charges, however, this speech does not involve matters of public


        183
            Id.
        184
            R. Doc. 56-1 at 17-18 & n.7.
        185
            See R. Doc. 61 at 28-33.

                                                 52
       Case 2:19-cv-11793-BWA-DPC Document 84 Filed 08/04/20 Page 53 of 63



concern. “Lodging a complaint with the EEOC, without further airing of grievances, implicates

only the private employment interests speech of the plaintiff and is not conduct that constitutes

speech on a matter of public concern.” Id. (citing Short v. City of West Point, 125 F.3d 853, at *1

(5th Cir. 1997)). “It does not create a generalized petition for a remedy to a public problem.”

Short, 125 F.3d 853, at *1 (citing Ayoub v. Texas A&M Univ., 927 F.2d 834, 837-38 (5th Cir.

1986)). Plaintiffs do not allege that the charges – which are not before the Court to examine –

address alleged discrimination by Defendants against non-plaintiff employees. See Cutrer, 308 F.

App’x at 822 (rejecting plaintiffs’ argument that their filing an EEOC charge as a class

distinguishes their case from Ayoub or Short because the EEOC charge “does not … address

alleged discrimination actions against non-plaintiff employees”). Plaintiffs did not publicize or

otherwise attempt to call the public’s attention to their complaint. See id. (explaining that in Ayoub,

the “plaintiff ‘never attempted to air’ the complaints at the heart of his EEOC charge ‘in a manner

that would call the public’s attention to the alleged wrong’”) (quoting Ayoub, 927 F.2d at 837).

As with their communications with supervisors over pay disparities, while the content of a gender-

discrimination complaint may be a matter of public concern, the form and the context surrounding

Plaintiffs’ filing EEOC charges indicate it was a private, employment matter. See id. (“Although

discrimination in awarding promotions based on age can certainly be a matter of public concern,

‘in the context in which it was presented in this case’ by [the plaintiffs], ‘it was a purely personal

and private matter.’”) (quoting Ayoub, 927 F.2d at 838). The First Amendment does not protect

this speech.

       Speech to other women employees

        As mentioned earlier, Plaintiffs now allege that Muslow spoke to the other woman direct-

report to Hollier and other women employees at LSU (New Orleans) about the pay disparities

allegedly revealed by the Study and that were allegedly worsened by the October 2018 raises given

                                                  53
     Case 2:19-cv-11793-BWA-DPC Document 84 Filed 08/04/20 Page 54 of 63



to men.186 Plaintiffs allege that “many women were not surprised by the inequities,” but feared

retaliation in response to complaints.187      Defendants argue that Plaintiffs were speaking as

employees when speaking to LSU coworkers, emphasizing that none of Plaintiffs’ speech was

directed outside the LSU workplace.188 Plaintiffs do not specifically address whether they were

speaking as citizens on matters of public concern in making this speech.189

        “[A] public employee does not speak pursuant to his official duties merely because he

speaks while at work” or “he speaks about work.” Anderson I, 845 F.3d at 594 (emphasis in

original).    Moreover, “‘[m]any citizens do much of their talking inside their respective

workplaces,’ and employees undoubtedly communicate as citizens,” for example, “in workplace

emails.” Malin, 718 F. App’x at 269 (explaining that the plaintiff did not speak as an employee

merely because the speech at issue was made in an email sent to coworkers) (quoting Garcetti,

547 U.S. at 420). In Malin, because the nature of the communication – a workplace email sent to

coworkers – did not answer whether the plaintiff spoke as an employee or citizen, the Fifth Circuit

turned to the content of the plaintiff’s speech, comparing it with her ordinary job responsibilities

to determine whether the offending email was sent in the course of performing her job. See id.

The plaintiff, a deputy director at a parish communications district, had inadvertently copied all

her coworkers on her reply to an announcement about a board member leaving the post to lead a

charitable foundation, in which she spoke harshly about his handling of public funds, predicted

similar behavior in his new role, and stated she would no longer donate through that charitable

foundation. Id. at 265. The court explained that the plaintiff’s normal job functions did not include

criticizing or commenting on board members’ performance or departures, or expressing her views



        186
            R. Doc. 50 at 21.
        187
            Id.
        188
            R. Docs. 56-1 at 17-18; 67 at 8.
        189
            See R. Doc. 61 at 28-33.

                                                 54
     Case 2:19-cv-11793-BWA-DPC Document 84 Filed 08/04/20 Page 55 of 63



on charitable giving, but commenting on the district’s funding policies may have been, since they

were “broadly related to her employment” and “likely based on information she acquired at the

job.” Id. at 270. Based on the former, the court determined that she spoke, at least in part, as a

citizen. Id.

       Muslow’s conversations with non-supervisor women employees were not complaints up

the chain of command typical of employee speech. That they were voiced internally to other LSU

employees does not answer the question, as both employee and citizen speech occurs in this

manner. Furthermore, alerting other employees to what she viewed as discriminatory treatment of

women at LSU (New Orleans) would not likely have been within the scope of Muslow’s

employment as in-house counsel. Such behavior is not within the employer’s control nor does it

appear to have been intended to benefit the employer, the LSU Board. See Rodriguez, 687 F.

App’x at 389. Nor do the allegations indicate that Muslow was asked or in any way required to

engage in this speech. See id. (explaining that the Fifth Circuit notes whether the employee spoke

on his own initiative). At the same time, evaluating LSU (New Orleans)’s employment practices

may have been related to her work duties, and as Defendants note,190 Muslow learned the details

of the full Study (which is presumably what she would have been “alerting” others to, rather than

the unclassified version of the Study released earlier) as part of her job responding to a public-

records request. At this juncture, it is unclear whether Muslow was speaking as a citizen or an

employee, although this speech appears to more closely resemble that of a citizen’s.

       Turning to whether this speech involves matters of public concern, the content and context

of this speech are essentially the same as that of Plaintiffs’ communications to supervisors and

human-resources officials about gender pay disparities. The content weighs in favor of its being




       190
             R. Doc. 56-1 at 17.

                                               55
       Case 2:19-cv-11793-BWA-DPC Document 84 Filed 08/04/20 Page 56 of 63



a matter of public concern: like the meetings with supervisors, this alleged speech more clearly

raised the issue of gender discrimination than the February 15, 2019 email, and that it addressed

the overall pay disparities allegedly revealed by the Study, rather than focusing on Muslow’s own

salary, makes the content of this speech more public than Plaintiffs’ complaints to supervisors.

The context of this speech mirrors exactly that of the communications to supervisors: there are no

allegations of widespread public debate at the time the speech was made, and so the context was

private. The medium of the speech is also private, as although it was directed to coworkers and

not supervisors, it remained non-public. It does not appear, however, that Muslow’s personal

interest primarily motivated this speech; rather, as alleged, this speech appears to have been

motivated by a desire to “alert” others to what Muslow perceived as LSU (New Orleans)’s unfair

treatment of them.

        Whether this speech involves a matter of public concern is a closer call than Plaintiffs’

other alleged speech concerning gender pay disparities. Even if the content and motivation behind

this speech indicates it was not private speech, the lack of any allegations that it was publicized

outside of the workplace or that the public was even aware of the matter pushes the scale the other

way.    Because Skinner and Hollier invoked qualified immunity, it was up to Plaintiffs to

demonstrate that they had properly alleged constitutionally impermissible retaliation in response

to this speech. Walker v. Smith, 2019 WL 1781422, at *4 (S.D. Miss. Apr. 23, 2019) (“Once [the

defendant] invoked qualified immunity, [the plaintiff] had the burden ‘to show that the defense is

not available.’”) (quoting Kovacic v. Villarreal, 628 F.3d 209, 211 (5th Cir. 2010)). But Plaintiffs

do not even explicitly address this speech in their opposition memorandum. Indeed, Plaintiffs do

not clearly allege retaliation on the basis of this speech, and their opposition reflects the

understanding that Plaintiffs allege retaliation on the basis of their complaints and reports to




                                                56
       Case 2:19-cv-11793-BWA-DPC Document 84 Filed 08/04/20 Page 57 of 63



supervisors, not their discussions with fellow women employees.191 To the extent that Plaintiffs

do allege retaliation in response to this speech, they have not carried their burden to show that

Hollier and Skinner cannot invoke qualified immunity on the basis that this speech is not properly

alleged to have been protected by the First Amendment.

       Reporting instances regarding LSU’s treatment of male employees

        In its April 14, 2020 Order & Reasons, the Court found that because Plaintiffs alleged that

they reported instances of male employees being paid for work they were not performing “in

fulfillment of the requirements of Permanent Memorandum-76,” this speech was made pursuant

to their official duties as employees of LSU, and thus was made in their role as employees, not

private citizens.192 Plaintiffs now allege that “such complaints even in the presence of policies

such as Permanent Memorandum-76 are protected by the First Amendment.”193 They argue that

“a blanket statement like the one in PM-76 that purportedly requires everyone associated with LSU

to report misconduct does not divest an individual of his or her free-speech rights under the First

Amendment,” pointing to Anderson II, in which the Fifth Circuit recognized that “under Lane, a

general job-imposed obligation to detect and prevent wrongdoing does not qualify as an

employee’s official duty because such broad obligations fail to describe with sufficient detail the

day-to-day duties of a public employee’s job.”194                    Defendants maintain that Permanent

Memorandum-76 “applies to all employees during their association with LSU” and thus, this

alleged speech was “made as part of [Plaintiffs’] duty as LSU employees,”195 arguing that




        191
            See R. Doc. 61 at 28-33.
        192
            R. Doc. 45 at 46 (quoting R. Doc. 31 at 20) (emphasis omitted).
        193
            R. Doc. 50 at 20.
        194
            R. Doc. 61 at 29 (quoting Anderson II, 913 F.3d at 477) (emphasis and alterations omitted).
        195
            R. Doc. 56-1 at 23

                                                        57
     Case 2:19-cv-11793-BWA-DPC Document 84 Filed 08/04/20 Page 58 of 63



Plaintiffs’ reliance on Lane and Anderson II is misplaced because “the speech in both cases was

made outside the plaintiffs’ workplace to public authorities.”196

       In Anderson, the plaintiff, a former briefing attorney with a Texas court of appeals, reported

misuse of public funds by that court’s chief justice to the state commission on judicial conduct,

after being directed to do so upon initially reporting the alleged conduct to the state supreme court.

Anderson II, 913 F.3d at 474-75. The plaintiff claimed that the judge who he reported later

retaliated against him. Id. At the pleadings stage, the defendant-judge argued that the plaintiff, in

reporting the misconduct, spoke pursuant to official duties, and thus as an employee, because he

spoke in discharge of a lawyer’s general obligation to report judicial misconduct. The Anderson I

court rejected this argument, holding that the plaintiff’s speech was “‘the kind of activity engaged

in by citizens’ – including licensed lawyers – ‘who do not work for the government,’” as “[a]ll

lawyers, not just lawyers who are public employees, have a duty to report malfeasance.” Anderson

I, 845 F.3d at 597 (quoting Garcetti, 547 U.S. at 422-23). The distinction between “ordinary” and

“non-ordinary” job duties, which would implicate Lane, was not in question as the plaintiff had

alleged his speech was made outside the chain of command and outside his job duties. Id. at 602.

At the summary-judgment stage, the Anderson defendant argued that the plaintiff, through his oath

of office as briefing attorney, was subjected to the state code of judicial conduct which requires

reporting judicial misconduct to the state commission on judicial conduct: an obligation which the

plaintiff had stated he was fulfilling in reporting the defendant. Anderson II, 913 F.3d at 477. It

was in this context that the Fifth Circuit explained that “Lane and our post-Lane caselaw make

clear that a general obligation to report misconduct does not constitute an ‘official duty’

demarcating employee speech under Garcetti.” Id. Because the alleged retaliation occurred before




       196
             R. Doc. 67 at 8.

                                                 58
      Case 2:19-cv-11793-BWA-DPC Document 84 Filed 08/04/20 Page 59 of 63



Lane was decided, however, this law was not clearly established at the time, and the Fifth Circuit

held that the defendant was entitled to qualified immunity. Id. at 477-78.

         Plaintiffs, like the plaintiff in Anderson, were under a general job-imposed reporting

obligation,197 and the existence of such a general job-imposed duty is not alone sufficient (nor

necessary) to determine that a plaintiff-employee spoke pursuant to her official duties. See

Anderson I, 845 F.3d at 595 (“[A] public employee’s speech is made pursuant to his official duties

when that speech is ‘made in the course of performing his employment,’ whether or not that

speech was specifically ‘demanded of him.’”) (quoting Williams, 480 F.3d at 694) (emphasis

added); see also Howell v. Town of Ball, 827 F.3d 515, 524 (5th Cir. 2016) (explaining, in the

context of a plaintiff-police-officer’s cooperation with outside law enforcement agencies, that

“general, implicit assumptions,” such as a law enforcement officer’s general duty to “detect and

prevent crime,” are “not dispositive regarding the scope of a public employee’s ‘ordinary’ job

duties”) (citations omitted; emphasis added); Paske v. Fitzgerald, 785 F.3d 977, 984 (5th Cir.

2015) (“When speech-related ‘activities are required by one’s position or undertaken in the course

of performing’s one job,’ they are within the scope of the employee’s duties.”) (quoting Haverda

v. Hays Cty., 723 F.3d 586, 598 (5th Cir. 2013)) (brackets omitted; emphasis added).198 But in

Anderson I, without reference to the plaintiff’s explicitly job-imposed obligation, the Fifth Circuit




          197
              And previously, Plaintiffs explicitly alleged – like the Anderson plaintiff had stated – that in reporting the
alleged irregularities, they were fulfilling this obligation. In their reformulated allegations, Plaintiffs do not contradict
that they acted under this obligation.
          198
              Defendants repeatedly point to this language from Paske. See R. Docs. 56-1 at 17 (quoting Paske, 785
F.3d at 984); 67 at 8 (citing the same). But this language is taken from a pre-Lane opinion, see Paske, 785 F.3d at 984
(quoting Haverda, 723 F.3d at 598), before it was established that a general employment requirement is not necessarily
within the ordinary scope of the employee’s duties (and thus not necessarily an official duty for purposes of the
Garcetti analysis). Hence, the notion that speech “required by one’s position … [is] within the scope of the employee’s
duties” does not illuminate the issue here, nor was it dispositive in Paske. There, as “part of his job,” the plaintiff, a
police sergeant, attended a closed-door meeting of high-ranking officers to discuss his police department’s policy,
where he spoke upon invitation. Id. The plaintiff was therefore engaging in a type of speech – contributing to the
formation of police operations though participation in a closed-door meeting of supervisors – that private citizens
generally cannot engage in, and so the Fifth Circuit held that he spoke as an employee, not a citizen. See id.

                                                            59
     Case 2:19-cv-11793-BWA-DPC Document 84 Filed 08/04/20 Page 60 of 63



held that the plaintiff spoke as a citizen because reporting judicial misconduct to the state

commission on judicial conduct is the type of speech a citizen may engage in pursuant to a general

duty (in other words, there existed a “citizen analogue” per Garcetti). See Garcetti, 547 U.S. at

424 (“When a public employee speaks pursuant to employment responsibilities, however, there is

no relevant analogue to speech by citizens who are not government employees.”). That there

existed a “citizen analogue” did not mean that this general citizen duty could not be an “official

duty” of the employee. See Anderson II, 913 F.3d at 477-78 (rejecting the plaintiff’s argument

that “a job-imposed duty with a ‘citizen analogue’ is never an official duty for the purposes of

Garcetti” because “endorsing his position ‘would raise the question that Lane expressly declined

to answer, that is, whether there are obligations as a citizen that preempt obligations as an employee

for First Amendment purposes”’) (quoting Gibson II, 773 F.3d at 670). Here, unlike in Anderson

and Lane, there is no “citizen analogue.” See Lane, 573 U.S. at 239 (explaining that the

independent obligation to testify truthfully in judicial proceedings “renders sworn testimony

speech as a citizen and sets it apart from speech made purely in the capacity of an employee”).

       Plaintiffs allege that they reported instances of male employees being paid for work they

were not performing to Hollier, Skinner, Jones, and supervisors in the affected areas.199 Thus, this

speech, directed internally to supervisors, and almost certainly which resulted from special

knowledge gained as employees, is the “sort of up-the-command-chain communication that is

routinely denied First Amendment protection.” Mitchell v. Par. of Jefferson, 2020 WL 1046352,

at *4 (E.D. La. Mar. 4, 2020) (citing Davis, 518 F.3d at 313 n.3). A non-employee citizen is under

no obligation to report financial irregularities at LSU to LSU supervisors. Nor is there any

indication that Plaintiffs’ reports were made publicly, or somehow publicized, or even that they




       199
             See R. Doc. 50-4 at 19 (sealed unredacted allegations).

                                                          60
      Case 2:19-cv-11793-BWA-DPC Document 84 Filed 08/04/20 Page 61 of 63



were viewed or heard by anyone but Plaintiffs and their supervisors.200 Closed-door meetings or

internal reports201 concerning an employer’s financial irregularities between the employer’s in-

house counsel and supervisors do not involve the type of speech citizens can usually participate

in. See, e.g., Paske, 785 F.3d at 984 (“[P]rivate citizens do not generally have the right to

participate in closed-door meetings of ranking police officers.”). Furthermore, Plaintiffs’ reporting

misuse of funds to their own supervisors and superiors within the affected units – exactly as

Permanent Memorandum-76 instructs LSU employees to do202 – is behavior subject to LSU’s

control and intended to benefit LSU. See Corn, 954 F.3d at 277 (“We examine whether [the

plaintiffs] were subject to the employer’s control or whether the [plaintiffs’] course of conduct was

intended to serve any purpose of the employer.”) (citation, quotation marks, and alteration

omitted). Notably, there is no indication that Plaintiffs’ reports were tied to any complaint of

gender discrimination or brought solely to improve treatment of women employees.

          In sum, while the Anderson plaintiff’s speech had a citizen analogue, and the question in

Anderson II was whether the plaintiff’s speaking pursuant to a general job-imposed duty meant

that this speech was nonetheless speech made pursuant to an official duty, here, there is no citizen

analogue and Plaintiffs’ reports were clearly made in the course of their employment, which the

existence of a general job-imposed duty via Permanent Memorandum-76 only reinforces.

Plaintiffs would have the Court flip the inquiry on its head, so as to ask whether a general job-

imposed duty is a duty ordinarily within the scope of a plaintiff’s employment, in order to

determine whether or not speech made pursuant to that duty is speech made pursuant to an official

duty, even though there is no citizen analogue. The Court declines to so distort precedent. There


          200
                Indeed, the allegations detailing the instances Plaintiffs allegedly reported are under seal in this matter.
See id.
          201
             It is not apparent from the allegations how Plaintiffs reported these instances to their supervisors.
          202
             See Permanent Memorandum 76, supra note 151, at 2 (“Reports of financial irregularities may be made
in any of the following ways: (1) Report to immediate supervisor or superior within the affected activity or unit … .”).

                                                              61
     Case 2:19-cv-11793-BWA-DPC Document 84 Filed 08/04/20 Page 62 of 63



is no question that reporting financial irregularities about coworkers’ compensation to supervisors

lies within the scope of Plaintiffs’ employment for purposes of Garcetti, irrespective of whether

Permanent Memorandum-76’s explicit language would render it “ordinarily” so. See Anderson I,

845 F.3d at 601-02 (explaining that Lane and post-Lane Fifth Circuit caselaw did not alter the

Garcetti analysis “when an employee’s allegations do not concern the distinction between

‘ordinary’ and ‘non-ordinary’ job duties”) (citations omitted). Plaintiffs spoke as employees in

reporting the alleged misuse of funds to LSU supervisors, and so this speech is not protected by

the First Amendment.

                                      *      *        *     *

       In conclusion, Plaintiffs have not shown that Hollier and Skinner cannot invoke the defense

of qualified immunity from their claim of First Amendment retaliation. Accordingly, both Hollier

and Skinner are protected by the defense, and Plaintiffs have failed to state a First Amendment

retaliation claim against either of them.

       4. Punitive damages

       Defendants argue that because punitive damages are limited to Plaintiffs’ § 1983

individual-capacity claims, which they argue are subject to dismissal, the Court should determine

that punitive damages are unavailable to Plaintiffs.203 Plaintiffs argue that because they have

pleaded viable § 1983 individual-capacity claims, they are entitled to pursue punitive damages.204

       Because the Court does not dismiss Plaintiffs’ § 1983 equal-protection discrimination

claims against Hollier and Harman, Plaintiffs may still seek punitive damages against these two

defendants. Plaintiffs’ claims for punitive damages against Skinner, however, are dismissed with

prejudice because there remains no § 1983 individual-capacity claim against him.



       203
             R. Doc. 56-1 at 24-25.
       204
             R. Doc. 61 at 33.

                                                 62
      Case 2:19-cv-11793-BWA-DPC Document 84 Filed 08/04/20 Page 63 of 63



IV.    CONCLUSION

       Accordingly, for the foregoing reasons,

       IT IS ORDERED that Defendants’ partial motion to dismiss (R. Doc. 56) is GRANTED

IN PART and DENIED IN PART.

       The Court dismisses with prejudice and strikes front pay in lieu of reinstatement as

available relief for Plaintiffs’ § 1983 official-capacity claims, as such relief was previously

dismissed with prejudice. To the extent that Plaintiffs re-urged requests for declaratory judgment

and permanent injunction as retrospective relief, the Court dismisses with prejudice and strikes

such claims. The Court also dismisses with prejudice Plaintiffs’ § 1983 official-capacity claims

against Harman; § 1983 equal-protection discrimination claim against Skinner in his individual

capacity; § 1983 First Amendment retaliation claims against Hollier and Skinner in their individual

capacities; and punitive damages as an available remedy against Skinner in his individual capacity.

       The Court does not dismiss Plaintiffs’ § 1983 official-capacity claims against Skinner or

Hollier, but substitutes DeCuir in place of Skinner in his official capacity for all such remaining

claims. Neither does the Court dismiss or strike Plaintiffs’ request for declaratory judgment or

permanent injunction as prospective relief accompanying reinstatement. The Court also does not

dismiss Plaintiffs’ § 1983 equal-protection discrimination claims against Hollier or Harman in

their individual capacities, nor punitive damages as an available remedy against them.



       New Orleans, Louisiana, this 4th day of August, 2020.




                                                      ________________________________
                                                      BARRY W. ASHE
                                                      UNITED STATES DISTRICT JUDGE

                                                 63
